Exhibit 10.26




PREPAID CARD ISSUER & PROGRAM MANAGEMENT AGREEMENT
       
This Prepaid Card Issuer & Program Management Agreement (the “Agreement”) dated
as of December 11, 2014 (the “Effective Date”) is entered into by and between
FiCentive, Inc., a Nevada Corporation,  whose address is 12500 San Pedro, Suite
120, San Antonio, Texas 78216 (“Program Manager”) and Metropolitan Commercial
Bank, whose address is 99 Park Ave., New York, NY 10016 (“Issuer” and/or
“Bank”).  Each may be referred to herein as a “Party” or collectively as
“Parties”.
Whereas,                      Bank is a principal member of one or more Systems
and is in the business of issuing Cards and establishing Settlement Accounts for
the settlement of Card transactions; and
Whereas, Bank wishes to market and promote certain Cards to the public, as of
means of gaining new Bank customers, increasing Bank deposits and increasing
Bank fee revenues; and
Whereas,                      Program Manager is in the business of marketing
prepaid, stored value or payment cards and implementing programs to consumers
and corporations that include the distribution and usage such cards and can
provide services, either directly or through subcontractors, to support Card
Programs; and
Whereas, Bank desires to retain Program Manager to market, offer and support
Card Programs approved by Bank, using Cards issued by Bank; and
Whereas, Program Manager desires to market Programs with Cards issued by Bank
and to provide support services for such Programs on behalf of Bank, bearing the
Mark of one or more Systems, to consumers subject to the terms and conditions
hereof;
Now, therefore, in consideration of the mutual covenants and conditions
hereinafter set forth, the Parties hereto, intending to be legally bound, agree
as follows:


ARTICLE I – DEFINITIONS


SECTION 1.1                                Definitions
Except as otherwise specifically indicated, the following terms shall have the
following meanings in this Agreement (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):
“ACH” means the Automated Clearinghouse network, governed by the rules of NACHA
- The Electronic Payments Association (“NACHA”).  Program Manager and Bank agree
to follow all rules and regulations of NACHA.
“Applicable Law” means any federal, state, or local law, rule, regulation,
ordinance or requirement related to this Agreement, the Program and the Program
services.
“Bank” shall have the meaning set forth on page 1 of this Agreement.
“BIN” means bank identification number and is a number assigned to Bank by a
System for the purposes of identifying and routing Transactions.
“Business Day” means the active banking days as designated by the Federal
Reserve Bank of New York, New York excluding Saturday, Sunday and specified
holidays.
“Card” means any stored value, prepaid, payment or account access device or
number issued by Bank under authority from one or more electronic payment
networks.  For purposes of this Agreement, a Card does not include any credit
card or product that accesses credit.
“Cardholder” means (i) a person who is issued a Card, and/or (ii) is authorized
to use the Card to make a Transaction.
“Cardholder Agreement” means the agreement between Bank and a Cardholder
governing the terms and conditions applicable to the use of a Card.
“Cardholder Funds” means all funds received by Bank for loading or reloading to
a Card including, without limitation, all funds held in a Cardholder Funds
Account.
“Cardholder Funds Account” means a pooled custodial Deposit Account, as more
fully described in Section 3.7(d)(i) herein.
“CIP Criteria” shall have the meaning set forth in Section 3.3(c).
“Customer” means the business or entity that generally is initially solicited by
Program Manager for participation in the Program and, upon acceptance,
participates in the Program as a Program Affiliate of Program Manager pursuant
to the requirements of Schedule B hereto. Program Manager will be responsible
for the funding source and related Card load Program Affiliates for the Cards
issued pursuant to the Program.
“Customer Service Center” means Program Manager’s, or Program Affiliate’s
customer service centers, which provide Cardholder assistance and service to
both the Customer and all Cardholders, pursuant to this Agreement and the
Cardholder Agreement.
“Deposit Accounts” Program Manager or Bank-controlled general ledger or demand
deposit accounts established at Bank’s direction at Bank and/or Bank-approved
FDIC insured financial institution accounts held by contract with or at the
direction of Bank as needed by the Program and only for the purpose of
facilitating the Program, including, without limitation, those Deposit Accounts
described in Section 3.7(a) herein.  Throughout this Agreement, the reference to
an “Account” or “Accounts” shall be deemed to reference the singular or plural
accounts actually established by Bank for the Program.
 
 
1

--------------------------------------------------------------------------------

 
 
“Effective Date” shall have the meaning set forth on page 1 of this Agreement.
“Fee and Interchange Account” means a Deposit Account established with Bank as
more fully described in Section 3.7(a) herein.
“Governmental Requirements” means collectively all statutes, codes, ordinances,
laws, regulations that may apply to Cards, and all related rules, orders and
decrees of all governmental authorities (including without limitation federal,
state and local governments, governmental agencies and quasi-governmental
agencies).
“Graphic Standards” means all standards, policies, and other requirements
adopted by a System or Bank from time to time with respect to use of their
Marks.
“Issuer” shall have the meaning set forth on page 1 of this Agreement.
“Legal Requirements” means collectively all Applicable Law, Governmental
Requirements, the Rules and any rules, orders and regulations issued by the
Regulatory Authorities.
“Mark” means the service marks and trademarks of a System or Bank, including but
not limited to, the names and other distinctive marks or logos, which identify a
System or Bank.
“Minimum Monthly Transaction Fees” shall have the meaning set forth in Section
3.2.
“Net Revenues” shall have the meaning set forth in Section 3.7(g).
 “PCI” means Payment Card Industry.
 “Processing Services” means those services which are necessary to issue and
service a Card and for the processing and Settlement of a Transaction in
accordance with this Agreement, Governmental Requirements, Rules, and any
Regulatory Authority.
“Processor” means the Bank approved and registered business, also known as Third
Party Processor (“TPP”), that Program Manager retains to perform Processing
Services under this Agreement, as set forth in Schedule B. Program Manager shall
obtain Bank’s approval for any TPP and retains all responsibility and liability
to Bank for actions of the Processor pursuant to the terms and conditions of
this Agreement, including the liability and indemnification provisions
herein.  Processor shall be deemed a Program Affiliate of Program Manager
pursuant to this Agreement.
“Program” means a system of services approved by Bank and operated in accordance
with the “Program Guidelines” incorporated herein by reference, under which a
specific list of Cardholders subject to a Cardholder Agreement utilizes a Card
to submit Transactions into a System utilizing a Settlement Account to access
Cardholder Funds. This Agreement contemplates that Program Manager may be
permitted by Bank to offer multiple Programs hereunder, each subject to the
terms hereof and the prior written approval of Bank.
“Program Affiliates” means the Customers, clients, employers, co-branders,
retailers, sales and marketing agents, Cardholder Funds load agents, TPP, third
party service providers, and any other parties that the Program Manager
contracts with for the purpose of marketing, selling, promoting, producing,
processing or otherwise facilitating the Program and the management and
distribution of the Card and/or Card Product.
“Program Manager” means the entity, which for purposes of this Agreement is
identified on page 1 of this Agreement, that is responsible for day-to-day
management of the Program and Cardholder services, including actions by Program
Affiliates and their employees, officers, agents, TPP or service providers on
behalf of Program Manager including, but not limited to, this Agreement, the
Processing Services and all policies, procedures, marketing collateral and
related Program functions incorporated into this Agreement, as specified in
Section 2.1 hereof.
 “Program Materials” means all materials and methods of marketing used by
Program Manager in connection with the Program(s) governed by this Agreement
including, without limitation, web sites, advertisements, brochures, telephone
scripts, applications, Cardholder Agreements, and similar materials which are
used to communicate information to Customers or Cardholders in any medium.
“Program Outline” means the document submitted by Program Manager to Bank
outlining a Program concept for inclusion as an approved Program.
“Program Revenue” means all income and other Cardholder fees and revenues
generated or accrued by a Cardholder’s use of a Card or participation in a
Program, including without limitation, all funds held in a Program Manager
Revenue Account.
“Program Manager Revenue Account” means a Deposit Account established to receive
Program Revenue due to Program Manager from Cardholder fees and interchange
Settlement and other sources, as further described in Section 3.7(a)(iv) herein.
“Regulatory Authority” means, as the context requires and as they may have
jurisdiction over one or more Parties to this Agreement:  any System; any state
agency that regulates financial institutions, including Money Services
Businesses (MSBs); the Federal Deposit Insurance Corporation; the New York State
Department of Financial Services; the Board of Governors of the Federal Reserve
System; the Federal Trade Commission; the Securities and Exchange Commission;
the Internal Revenue Service; the Consumer Finance Protection Bureau (CFPB); and
any other federal or state agency having jurisdiction over or responsibility for
protecting the interests of the Bank, Program Manager, Cardholders or
Processors, as applicable.
“Reserve Account” means a Deposit Account as directed by Bank, as further
described in Section 3.7(a)(ii) herein.
 
 
2

--------------------------------------------------------------------------------

 
 
“Rules” means the by-laws and operating rules of any System, NACHA or the
published policies and procedures of Bank, including without limitation, Bank’s
anti-money laundering compliance program, as promulgated by Bank’s Board of
Directors in good faith to ensure the continued safety and soundness of Bank.
“Settlement” means the movement and reconciliation of funds between Bank and
System members in accordance with the Rules.
“System” means any electronic payment network for transmitting items and
Settlement thereof of which Bank is a member, as set forth on Schedule B.
“Transaction” means using a Card to do any of the following:  (i) to make a
purchase; (ii) to obtain a credit for a previous purchase; (iii) to obtain cash
from a terminal or automated teller machine (“ATM”); (iv) to make a bill payment
or other payment to a third party; (v) to transfer value to another card or
account; (vi) to load the initial funds to a Card account; (vii) to add further
funds or to “reload” a Card account, as more fully described in Section 3.7; or
(viii) to withdraw funds from a Card account.
“Transaction Fees” shall have the meaning set forth in Section 3.2(b).
“Transit” means the Cardholder Funds received by Bank or an entity approved by
Bank, which Bank has agreed may transmit funds for the Program in the normal
course of business.


ARTICLE II – GENERAL DESCRIPTION OF PROGRAMS


SECTION 2.1                                Purpose
Bank hereby appoints Program Manager as Bank’s authorized agent, delegate and
representative to (i) market, offer and sell Cards, and other related products
as agreed in writing by the Parties from time to time, that meet Bank
requirements; (ii) develop, market and offer Programs that utilize Cards; and
(iii) perform such services hereunder to support the Cards and Programs
including loading of funds to cards and all functions necessary to provide
processing and settlement for prepaid cards, solely in accordance with the terms
of this Agreement.


ARTICLE III - DUTIES OF PROGRAM MANAGER


SECTION 3.1                                Management
Program Manager agrees as follows:
(a)      Program Manager agrees that the scope of this Agreement shall be
limited to the Bank’s formally accepted and approved Program(s) registered by
Bank with the System(s) on behalf of Program Manager and listed on the attached
Schedule A, as amended from time to time.  Any Program documents specified in a
Program Outline provided by Program Manager shall be approved in writing by Bank
and incorporated herein pursuant to the terms and conditions of this Agreement
and include the additional documents and correspondence submitted and registered
comprising the Program(s) which by its submission in any form to Bank by Program
Manager shall be inclusive of and a part of Schedule A. Additional services may
be added to the Program(s) by Bank approved documents submitted by Program
Manager and accepted in writing by Bank.  Program Manager may directly provide
or receive any additional services outside the scope of this Agreement from any
third party if: (i) its receipt of such service does not conflict, interfere
with, and/or limit Bank’s ability, reputation, risk, or right to provide the
services provided for in this Agreement; (ii) it specifically meets and conforms
to all Rules and Regulations; and (iii) it meets all requirements within the
terms and conditions of this Agreement. Program Manager shall be responsible for
all costs and services from any third party entity contracted by or providing
service to Program Manager for the Program(s) pursuant to this Agreement.  A
Program Outline is only finalized by signatures of both Parties.
(b)      Program Manager has reviewed and agrees to abide by Bank’s underwriting
guidelines for Cardholders and Program Affiliates attached hereto as Schedule B.
Program Manager agrees to abide by these underwriting guidelines at all times
and acknowledges that in the event a Program Affiliate requires Bank’s approval,
as described in Schedule B, information regarding such Program Affiliate shall
be disclosed in advance and written approval will be sought from Bank for such
Program Affiliate prior to engaging in any services with Program
Affiliate.  Program Manager agrees that all documents required pursuant to
Schedule B shall be maintained by Program Manager in accordance with all
confidentiality and review provisions herein.
(c)      Any Customer Service Center providing services by a Program Affiliate
to Cardholders must be certified and approved by Bank pursuant to Schedule B.
(d)      Any Program Affiliate retained by Program Manager in connection with
any of the Programs shall be in accordance with the Guidelines set forth in
Schedule B.


SECTION 3.2                                Marketing
(a) Program Manager, at its sole expense, may from time to time develop Programs
and promote and market Cards, Programs and other products to prospective
customers, in accordance with this Agreement.  Any products or services related
to the operation and servicing of the Cards issued pursuant to the Program shall
be subject to the approval of the Bank.  Program Manager shall have the right to
offer other products or services to Cardholders, provided that any marketing
materials referencing any such other products or services shall be subject to
the approval of the Bank, such approval not to be unreasonably withheld,
conditioned or delayed.  All Card products related to the operation and
servicing of the Cards and Programs, together with any promotions, marketing
materials, Card design, and use of Marks related thereto, are subject to prior
approval by Bank and System prior to use, such approval not to be unreasonably
withheld, conditioned or delayed; provided, however, that Bank shall use
commercially reasonable efforts to determine the suitability of any Card
products and Programs, together with any promotions, marketing materials, Card
design, and use of Marks related thereto within three (3) business days of
receipt of such request in writing and the materials.  Bank shall be identified
on all marketing material for Cards and Programs contemplated in this
Agreement.  Program Manager shall ensure all Card products and Program materials
incorporating the Marks comply with all Graphic Standards provided by
Bank.  Subject to the terms and conditions of this Agreement, Bank acknowledges
and agrees that (i) Program Manager shall have the right to offer other products
and other cards and accounts to Cardholders from time to time and (ii) marketing
materials related to the Program may include references to other products
offered by or through Program Manager provided that there is a clear disclaimer
in any such marketing materials that the Bank does not provide or endorse any
such other products, subject to review and approval by Bank of such disclaimers
within three (3) business days of receipt of such request in writing and the
materials. However, non-receipt of any approval due hereunder within the
above-indicated time frames shall not constitute an approval.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) Program Manager commits that its marketing efforts will generate sufficient
volume to result in minimum monthly transaction fees to Bank (the “Transaction
Fee”), along with any additional fees and terms set forth in the attached
Schedule C Term Sheet. Program Manager acknowledges that Bank has relied on such
representation in determining whether to develop the Program. Based on these
representations, beginning ninety days after on the first day of the month
immediately following the funding of the first commercially active Cardholder
account occurs (i.e., not a test account), Bank will deduct from monthly Program
Revenues the minimum monthly Transaction Fees set forth in the attached Schedule
C Term Sheet (the “Minimum Monthly Transaction Fees”) to determine Net Revenues.
Program Manager agrees to pay any negative Net Revenue balance on a monthly
basis.
(c) Program Manager will ensure that neither its employees nor its agents will
solicit the marketing of Card products outside of the United States, which is
strictly prohibited.


SECTION 3.3                                Approval of Cardholders
Program Manager shall:
(a)Program Manager shall be responsible for accepting and processing
applications to become a Cardholder in accordance with the Rules and Applicable
Law and based on Bank-approved criteria, terms, and conditions used by Program
Manager, including Program Manager’s and Bank’s Anti-Money Laundering Compliance
Program that shall at all times comply with the Rules and Applicable Law.
(b)      Approval of applications for Cardholders shall be contingent upon the
applicant also meeting Bank’s underwriting criteria as specified in Schedule B
to this Agreement. Program Manager shall be responsible directly or through its
agent for Office of Foreign Assets Control (“OFAC”) verification and compliance
with all related Rules and Regulations.  Such OFAC verification shall be
conducted at intervals no less than the time frames set forth in Schedule B for
all Cardholders.
(c)      Program Manager, within five (5) Business Days after requested by Bank
and in Program Manager’s proprietary format, will provide reports to Bank
indicating compliance or non-compliance with the established criteria as set
forth in Sections 3(a) and (b) and Schedule B (collectively, the “CIP
Criteria”); Bank reserves the absolute right to immediately cease any or all
Card issuance under the Program for identified violations of this Section 3.3,
and to suspend all Card issuance pending validation of correction regarding the
violation of this Section 3.3.  Any material breach of or material failure by
Program Manager to comply with this Section 3.3 shall be considered a material
default as defined within the cure provisions and termination for cause
provisions of this Agreement.


SECTION 3.4                                Printing of Cards and Cardholder
Agreements
Bank shall, in consultation with Program Manager, at all times review and
approve the terms and conditions, including any applicable fees, charged with
respect to all Cards issued hereunder.  Bank shall be the contracting party
under all Cardholder Agreements and shall enter into a Cardholder Agreement with
each Cardholder introduced to Bank by Program Manager.  The relationship with
each Cardholder shall be owned jointly by Bank and Program Manager.  All Cards
and Cardholder Agreements shall identify Bank as the Issuer of the Cards and
shall include Program Manager’s “[Card Name] Card” trademark and/or
graphics.  All Cards shall include such other names, Marks, and disclosures as
may be required to conform to Governmental Requirements, Regulatory Authority,
and Rules.
The terms and conditions contained in the Cardholder Agreements shall be
determined by Bank in consultation with Program Manager and may be amended by
Bank, from time to time, in consultation with Program Manager.  Program Manager,
at its sole expense, shall be responsible for printing and distributing the
Cardholder Agreement and any amendments thereto to Cardholders as reasonably
directed by Bank in consultation with Program Manager.  In addition, Program
Manager shall ensure the secure shipping and storing of Cards in compliance with
applicable Systems Rules.


SECTION 3.5                                Access to Program Documents and
Information
Bank shall have access to all information and documents it reasonably requests
with regard to any activity contemplated by this Agreement in Program Manager’s
proprietary format(s).


SECTION 3.6                                Processing Services
Program Manager, at its sole expense, shall provide for Processing Services. Any
processor retained by Program Manager to provide Processing Services must be
approved in advance by Bank,and such approval not to be unreasonably withheld,
conditioned or delayed.  Bank agrees that FiCentive, Inc. is an approved
processor, along with the additional approved processors listed on Schedule B
and further agrees to register FiCentive, Inc. with the System as a processor
with the designation of TPP and or TPS.


SECTION 3.7                                Account Obligations and Reserve
Account
(a)  Program Manager shall cooperate with Bank to open such Deposit Accounts
pursuant to Bank policies and procedures as are necessary for the Bank to
provide the services outlined in this Agreement.  The Deposit Accounts will be
reconciled by Bank as set forth in this Agreement. The Bank shall not charge
Program Manager any fees for the Deposit Accounts.  Bank will allow for a
balanced ACH formatted file to move amounts between bank owned Deposit Accounts.
Unless otherwise identified in Schedule F the Deposit Accounts to be opened are:
 
 
4

--------------------------------------------------------------------------------

 


i.  
Cardholder Funds Account, a pooled account to hold Cardholder Funds to fund
Transactions pursuant to this Program, which shall be established as a custodial
account for the active balances held by Cardholders on their Cards, which shall
be reconciled daily and shall receive all loads or funding to the Cards,
regardless of the source of the load;

ii.  
Reserve Account, a noninterest bearing account to hold funds to cover losses,
and/or fund shortages within the Program as described in this Agreement, as well
as daily Settlement of adjustments to or from the Card accounts including, but
not limited to, the payment by the Systems of credits from chargebacks;

iii.  
Fee and Interchange Account, which shall be established to receive on a daily
basis Program Revenue due to Program Manager from Cardholder fees and net
interchange Settlement and other sources, (net interchange being interchange
revenue net of interchange expenses), which shall be disbursed as set forth in
subsections 3.7 (a) (iv) and 3.7(j) herein; and

iv.  
Program Manager Revenue Account, which shall be funded weekly on Monday for each
preceding week (or if such Monday is not a Business day, the next Business day)
with the balance from the Fee and Interchange Account(s) and the remainder at
the end of month net of Bank fees, pass throughs and other expenses described in
Schedule C  and in accordance with Section 3.7(j) for such month.  The Program
Manager Revenue Account shall be owned and controlled by Program Manager.

v.  
Settlement Account, to facilitate net Settlement with the System for System
initiated transactions

vi.  
Operating Account, to facilitate Program Manager’s card load activity
(non-System)

 
(b)           The Cardholder Funds Account will be funded daily and will occur
as follows:  (i) funding initiated by or at the direction of a cardholder, (ii)
through third party licensed money transmitters, ACH or other electronic means,
(iii) to a third party funds processor, (iv) to Bank.  Funding will be in an
amount equal to the active dollar amount loaded by or on behalf of Cardholders
and available to Cardholders for spending, and such funds shall be held in the
Cardholder Funds Account.  Program Manager will be responsible for supervising
and managing all such daily funds flow process as depicted in Schedule F.


(c)      On each Business Day during the term of this Agreement, the applicable
System will debit or credit the Settlement Account for the net funds required
for Settlement with the System for Transactions, offset by:  (i) funds received
from the System for merchandise returned by Cardholders; (ii) network initiated
loads; and (iii) any other credits received from the System that are due to
Cardholders on such Business Day. In the event Bank off-sets from the Reserve
Account, Program Manager shall deposit, within two (2) Business Days, funds
equal to the amount of off-set to return the Reserve Account to the pre off-set
balance.


(d)      On each Business Day during the term of this Agreement, the Cardholder
Funds Account shall be credited for the following:  (i) funds received by
approved Program load formats; (ii) currency for deposit to the Cardholder Funds
Account(s); and (iii) any other credits due to Cardholders.  Program Manager
will be responsible for overseeing and managing all such credits.


(e)      Program Manager represents and warrants that the Cardholder Funds
Account will be at all times appropriately funded by deposits or funds in
transit in an amount that is no less than 100% of the total amount of currency
represented as active and available to Cardholders of the current day’s balances
of Cardholder Funds.  Program Manager will be responsible for overseeing and
managing such funding. Program Manager shall be responsible for any failure of
the Cardholder Funds Account to be fully funded not caused by Bank or its agents
or third party contractors. In the event of any such failure, Program Manager
shall, within one (1) business day after receiving notice of such failure, fully
fund any shortfall in the Cardholder Funds Account.


(f)      Bank shall establish, and Program Manager shall fund, a “Reserve
Account” for deficits in the Program including, but not limited to, potential
over limits, negative balances, fraud, disputes or System charges, controlled by
Bank and held on behalf of Program Manager, as an account based upon the Bank’s
due diligence and compliance risk review.  Such account shall be funded prior to
the inception of any services with the amount as determined below.  Program
Manager agrees that Program Manager’s failure to timely pay any material amounts
due to Bank hereunder and the failure to establish or maintain sufficient funds
in a Reserve Account constitutes a failure to perform in a material respect
Program Manager’s obligations to Bank and triggers Bank’s right to terminate
under Section 10.2, subject to a reduced cure period of no more than ten (10)
Business Days.  In no case shall the Reserve Account be funded with less than:


Fifty thousand dollars ($50,000) or 1% of the daily average balances of
Cardholder Funds outstanding during the immediately preceding calendar quarter,
whichever is greater,
Plus
the average daily “funds in transit” volume based on prior three months. For
purposes of this Agreement, “Funds in Transit” shall include funds committed to
Cardholders including funds loaded at retail locations that have not yet been
received by the Bank but will not include funds received by ACH and will not
include FiCentive initiated loads that have been prefunded from the “Operating
Account” defined in Section 3.7(a)(vi). Notwithstanding the foregoing, funds
from ACH transactions will not be made available to consumers until the
transaction posting date.
(g)      The Reserve Account shall be funded in accordance with Subsection
3.7(f) above; and if not funded according to Subsection 3.7(f) above, Bank
reserves the right to delay indefinitely the launch of the corresponding Program
for Program Manager.  In addition, the Bank may, in its sole discretion, either
terminate the Agreement pursuant to Section 3.7(f) or may elect to immediately
suspend the issuance of any new Cards to Cardholders in the event of a default
by Program Manager in funding of the Reserve Account.  If Program Manager does
not pay any sums due under this Agreement within the time period designated in
the notice and as required by this Agreement, and if Bank does not immediately
exercise its right to terminate this Agreement, Bank may charge and Program
Manager will pay, a late fee of one and one-half percent (1.5%) per month on the
balance outstanding or the highest amount allowed by law, whichever is lower.
 
 
5

--------------------------------------------------------------------------------

 


(h)      Program Manager shall require the Processor, on a daily basis and in
Program Manager’s proprietary format, to provide to Bank written or electronic
reports in a manner reasonably acceptable to Bank showing the total of funds
and/or credits due from Program Manager to Cardholders, the previous day’s
balance of Card Accounts and Cardholder Funds, including, but not limited to,
those reports described on Schedule E, a list of all posted transactions for the
prior day, a list of all cardholders including CIP information and status of the
account, and a summary of total credits to and debits from cards (including
fees) grouped by transaction type.


(i)      Such written or electronic reports shall also contain any other
information reasonably requested by Bank for services relating to the Agreement
or as may be required to conform to the Rules and Legal Requirements.


(j)  Subject to receiving appropriate reporting from Program Manager and
Processor, Bank shall provide a monthly electronic statement, no later than the
10th Business Day of each month showing the following information for the
preceding calendar month:  (i) total Program(s) Revenues for the Program(s)
during the immediately prior month (the “Invoice Period”); (ii) all Interchange
received by the Bank during the Invoice Period; (iii) Transaction Fees deducted
by Bank as set forth in Schedule C attached hereto for Transactions occurring
during the Invoice Period, or the Monthly Minimum Transaction Fees, whichever is
higher; (iv) any outstanding expenses assessed or passed through by Bank to
Program Manager for the Invoice Period, as set forth in Schedule C attached
hereto and (v) the remaining amount of Net Revenues held by Bank for the Invoice
Period. As compensation for services provided pursuant to this Agreement, Bank
shall deposit said Net Revenues to Program Manager's Revenue Account no later
than the Business Day following Program Manager's receipt of the statement each
Invoice Period.  If Net Revenues in any given Invoice Period are negative, Bank
will withdraw said Net Revenues from the Program Manager's Revenue Account or
Reserve Account on the 10th Business Day following Program Manager's receipt of
the statement for such Invoice Period.  Program Manager will be solely
responsible for paying any other costs of the Cards and Programs from either (a)
the up-front purchase fees, and/or  (b)  the Net Revenues, including but not
limited to, processor's fees, marketing costs, operational costs, Card losses,
etc.


(k)  If this Agreement is Terminated (as defined below) for any reason, the
Reserve Account shall be maintained for a period of ninety (180) days from the
date of the last Transaction under this Agreement, provided, however that the
amount to be maintained in the Reserve Account from and after the date of
Termination (as defined below) shall be the amount calculated in accordance with
Subsection 3.7(f) without regard to any stated minimum dollar amount set forth
in Subsection 3.7(f).  Following this ninety (180) day period, the Reserve
Account will be terminated and the balance in the Reserve Account, if any, shall
be paid to Program Manager within ten (10) Business Days.  For purposes of this
Subsection 3.7(k), “Terminated” or “Termination” means that (i) a written notice
of termination has been delivered be either Party to the other Party pursuant to
this Agreement, (ii) no new Cards are being issued pursuant to the Program,
(iii) no loads into Card accounts are being accepted pursuant to this Agreement,
and (iv) Program Manager and Bank are winding-down the Program.


(l)   Program Manager will not at any time during the term of this Agreement, or
until all amounts due under this Agreement have been paid in full, grant or
pledge any security interest in or lien in the Reserve Account to any person or
entity without the prior written consent of Bank, which consent shall not be
unreasonably withheld, conditioned or delayed.
 
SECTION 3.8                                Error Resolution
Program Manager agrees to resolve, in accordance with the applicable Rules and
Applicable Law, all alleged errors or unauthorized Transactions with respect to
any Transactions performed or attempted to be performed in accordance with or
under this Agreement.  In particular, Program Manager agrees, upon written
notification by Bank, any Customer or any Cardholder of a complaint or
allegation, to obtain any and all documentation or data required to resolve the
matter and reasonably investigate the allegations, advise Bank of the results of
the investigation in writing and provide an audit trail of information pertinent
to the matter, all within any timeframes required by the Rules of any applicable
System and Applicable Law, but in no event later than such time as may be
required by Applicable Law or the Rules of any applicable System after Bank, any
Customer or any Cardholder has provided Program Manager with written notice of
the complaint or allegations.


SECTION 3.9                                ACH Services
Program Manager is solely responsible for all ACH “origination” services
required for the functioning of the Program.  Program Manager acknowledges that
ACH origination services of Bank require a separate and independent agreement
with Bank. In the event Bank performs services as Originating Depository
Financial Institution (“ODFI”), such services require a separate and independent
agreement with Bank and such services shall be performed based upon the separate
terms, conditions and service pricing for such services.
 
Bank will act as Receiving Depository Financial Institution (“RDFI”) for receipt
of all Cardholder Funds.  Bank’s duties and obligations related to ACH services
of Program and for Program Manager are limited solely to ACH rules and
regulations which are defined within the operating rules of NACHA. Bank will
provide Program Manager all daily originations received by Bank by 8 am CST each
banking day and in a NACHA formatted file via secure FTP. Program Manager agrees
to provide Bank all ACH returns by 2 pm CST via secure FTP each banking day.
Bank will process any Program Manager initiated ACH returns on the same day that
they are received by the Bank from Program Manager. Notwithstanding the
foregoing, Bank will make a good faith effort to meet the indicated time frames,
but failure to do so will not constitute an event of default under this
Agreement.
 
Program Manager agrees to perform, and to direct all Program Affiliates to
perform all services relative to Bank RDFI functions in accordance with all
Legal Requirements.


Program Manager shall be financially responsible for all Cardholder Funds in
Transit with approved Program Affiliates, and Program Manager’s contracts with
Program Affiliate load networks shall reflect appropriate controls and
indemnification regarding such activity.  Notwithstanding anything to the
contrary in this Agreement, Bank shall not be responsible under any circumstance
other than its negligent or intentional acts or omissions for misdirected
Cardholder Funds through any load network of the Program and all such load
networks or related services shall be Program Affiliates.  Examples of
Bank-approved entities for the purpose of transmitting Cardholder Funds under
this Agreement are approved correspondent banks, the Federal Reserve, or
approved Program Manager load networks (examples include, but are not limited
to, Western Union, Green Dot, InGo Money, Money Gram, MasterCard Repower, Ready
Link, Precash) to be delivered electronically for the benefit of Cardholder Card
accounts.
 
 
6

--------------------------------------------------------------------------------

 


ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF PROGRAM MANAGER AND BANK


SECTION 4.1                                Representations and Warranties of
Program Manager
Program Manager represents and warrants to Bank as follows:
(a)      Program Manager has the full right, power and authority to execute and
deliver this Agreement and to perform all its obligations under this Agreement
and other agreements which must be executed to effect the services contemplated
herein.
(b)      No consent or approval of any third party is required for the valid
execution, delivery and performance of this Agreement by Program Manager.
(c)      Except as otherwise disclosed, neither Program Manager nor, to the
knowledge of the Program Manager, any principal of Program Manager has been
subject to the following:
(i)  
Criminal conviction (except minor traffic offenses and other petty offenses);

(ii)  
Any unpaid Federal or state tax lien;

(iii)  
Administrative or enforcement proceedings commenced by the Securities and
Exchange Commission, any state securities regulatory authority, Federal Trade
Commission, federal or state bank regulator, or any other state or federal
regulatory agency; or

(iv)  
Restraining order, decree, injunction, or judgment in any proceeding or lawsuit,
alleging fraud or deceptive practice on the part of Program Manager or any
principal thereof.

For purposes of this subparagraph, the word “principal” shall include any person
directly or indirectly owning ten percent (10%) or more of Program Manager, any
officer or director of the Program Manager or any person actively participating
in the control of Program Manager’s business. The Bank hereby reserves the right
to order litigation reports on such principals as part of its due diligence
process.


 (d)                 There is not pending or threatened against Program Manager,
any litigation or proceeding, judicial, tax or administrative, the outcome of
which might materially adversely effect the continuing operations of Program
Manager or their ability to perform its obligations under the
Agreement.  Attached to this Agreement is a list and brief description of all
such pending lawsuits in which Program Manager is a party (see Schedule D).
(e)      Program Manager has delivered to Bank complete and correct copies of
its balance sheets and related statements of income and cash flow.  Program
Manager's financial statements, subject to any limitation stated therein, which
have been or which hereafter will be furnished to Bank, will fairly represent
the financial condition of the Program Manager.
(f)      Program Manager agrees that, at Bank’s sole discretion and cost (except
as otherwise provided in Section 8.2 herein), Bank, its authorized
representatives, or agents and any government entity with regulatory or
supervisory authority over Bank (collectively the “Auditing Party”), on a
confidential basis shall have the right to inspect, audit, and examine all of
Program Manager's facilities, records and personnel relating to the Program at
any time during normal business hours upon prior written reasonable notice.  The
Auditing Party shall have the right to make abstracts from Program Manager’s
books, accounts, data, reports, papers, and computer records directly pertaining
to the subject matter of this Agreement, and Program Manager shall make all such
facilities, records, personnel, books, accounts, data, reports, papers, and
computer records available to the Auditing Party for the purpose of conducting
such inspections and audits.
(g)      Program Manager is in compliance with all applicable federal, state and
local laws, regulations, rules and administrative orders which are applicable to
Program Manager, the Program and the Cards.
(h)      Program Manager has obtained and is in compliance with all licenses,
permits, memberships, consents and authorizations required to perform all its
obligations under this Agreement and other agreements which must be executed to
effect the services contemplated herein. Program Manager will not facilitate the
processing of loan payments on behalf of lenders in any of their Programs with
Bank exclusively with card.
(i)      Program Manager is validly existing and in good standing under the laws
of the state of its formation and is authorized to conduct business as
contemplated in this Agreement in each state in which the nature of the Program
Manager’s activities hereunder makes such authorization necessary.
(j)      Program Manager shall abide by the requirements of 41 CFR 60-300.5(a).
This regulation prohibits discrimination against qualified protected veterans,
and requires affirmative action by covered prime contractors and subcontractors
to employ and advance in employment qualified protected veterans.
(k)      Program Manager shall abide by the requirements of 41 CFR 60-741.5(a).
This regulation prohibits discrimination against qualified individuals on the
basis of disability, and requires affirmative action by covered prime
contractors and subcontractors to employ and advance in employment qualified
individuals with disabilities.


 
7

--------------------------------------------------------------------------------

 


SECTION 4.2                                Representations and Warranties of
Bank
Bank represents and warrants to Program Manager as follows:
(a)      Bank has the full right, power and authority to execute and deliver
this Agreement and to perform all its obligations under this Agreement and other
agreements which must be executed to effect the services contemplated herein.
(b)      No consent or approval of any third party is required for the valid
execution, delivery and performance of this Agreement by Bank.
(c)                 There is not pending or threatened against Bank, any
litigation or proceeding, judicial, tax or administrative, the outcome of which
might materially adversely effect the continuing operations of Bank.
(e)      Bank is in compliance with all applicable federal, state and local
laws, regulations, rules and administrative orders which are applicable to Bank,
the Program and the Cards.
(h)      Bank has obtained or will obtain and is or will be in compliance with
all licenses, permits, memberships, consents and authorizations required to
perform all its obligations under this Agreement and other agreements which must
be executed to effect the services contemplated herein. .
(i)      Bank is a New York State chartered bank, duly chartered by the New York
State Department of Financial Services.




ARTICLE V - COVENANTS OF PROGRAM MANAGER

SECTION 5.1                                Covenants
Program Manager covenants and agrees with Bank as follows:
(a)      Program Manager is performing, and will at all times use commercially
reasonable efforts to continue to perform its obligations under this Agreement
and to ensure any Program Affiliates will, and are and shall at all times be, in
compliance with all Legal Requirements that relate to Program Manager’s
business, the Program Manager’s Programs, this Agreement, or the matters and
transactions contemplated herein.
(b)      Program Manager will provide on an ongoing basis via sec.gov, at least
once each calendar year, updated balance sheets and related statements of income
and cash flow, as well as year-end or fiscal year financial statements and tax
returns prepared by an outside accountant and presented on a compiled basis,
within 120 days of either fiscal or calendar year end, as applicable.
(c)      Program Manager in Program Manager’s proprietary format will provide to
Bank a list of all material written consumer complaints received by Program
Manager, relating to the Card or its use, no later than monthly.  Such report
shall include the name and address of the complaining Cardholder, a brief
summary of the Cardholder’s complaint, and when resolved a brief summary of how
the complaint was resolved.
(d)      Any litigation or court proceedings filed against Program Manager,
relating to the Card or its use, or the outcome of which might materially
adversely effect the continuing operations of Program Manager, will be
immediately reported to Bank.  Such report shall include a copy of the court
papers or proceedings, together with a summary of the Program Manager’s position
with respect to the matter, the name and address of Program Manager’s counsel
handling the matter, and the likelihood of settlement of such matter.
(e)      Program Manager is in possession of and will maintain a copy of the
applicable System Rules, which may be amended by System from time to time.
(f)      Program Manager will obtain or will at all times maintain appropriate
licenses required with respect to any Marks, copyrights and patents used by
Program Manager effecting any and all aspects of Program Manager’s performance
of this Agreement.
(g)      Program Manager will implement the BSA/AML/OFAC policies and procedures
approved by Bank to approve Cardholders, to report Transactions to the Bank as
required by the Bank, and to monitor Transactions for suspicious activity and to
notify Bank of the same.  Bank acknowledges that prior to the date of execution
of this Agreement Program Manager has submitted and Bank has approved such
policies and procedures.  Program Manager shall provide to Bank a summary report
of findings from Program Manager's fraud monitoring, including but not limited
to, reports of transactions identified as potentially suspicious or fraudulent,
within 3 Business Days of written request and in Program Manager’s proprietary
format.
(h)      Program Manager shall implement policies and procedures reasonably
approved by Bank with respect to (i) employee training and (ii) customer service
levels to be provided to Cardholders and potential Cardholders, including but
not limited to the handling or escalation of consumer complaints.


 
8

--------------------------------------------------------------------------------

 
 
ARTICLE VI - DUTIES OF BANK


SECTION 6.1                                Memberships in System
Bank, as a principal member of the System, shall support the sponsorship and
registration of Program Manager as a marketing agent or service provider of Bank
with each System, as applicable.


SECTION 6.2                                Assessment, Development and Approval
of Programs
Bank shall work closely with Program Manager to develop Programs that meet
Bank’s strategic objectives and customer goals.  Any Programs proposed by
Program Manager shall be reviewed and assessed by Bank, and shall be approved or
declined in Bank’s sole discretion.


SECTION 6.3                                Issuer of Cards and approval of
Cardholders
Bank shall be the Issuer of all Cards hereunder.  To do so, Bank shall sponsor a
BIN for the Cards and will maintain a Program whereby it issues Cards marketed
and promoted by Program Manager pursuant to this Agreement.   In addition, with
respect to Card Programs that establish an ongoing relationship with the
Cardholder, Bank shall be responsible to ensure that each such Cardholder meets
Bank’s Customer Identification Program as required by applicable law, including
regular reports and periodic sample audits of the process.


SECTION 6.4                                Settlement
Bank shall provide for Settlement for all Cards issued by Bank.  To facilitate
Settlement, Bank has established or will establish one or more Settlement
Accounts as provided in Section 3.7(a), with such accounts owned by either Bank
or Program Manager as provided in Section 3.7(a).  Bank shall hold all
Cardholder Funds in a Deposit Account owned and controlled solely by Bank. No
Bank fees or charges to Program Manager will be imposed with respect to all
Settlement Accounts and Deposit Accounts opened in connection with this
Agreement.


SECTION 6.5                                Program Monitoring
(a)           At all times, Bank shall be responsible for monitoring Program
Manager’s performance of services hereunder and the results of the various
Programs developed and implemented jointly with Program Manager.  Bank shall
review reports and financials from the Programs, and shall meet regularly with
Program Manager, on at least a semi-annual basis, to discuss the results of the
Programs (including any problems, losses or complaints, and any changes or
modifications that may be necessary to ensure the viability of the Programs).
(b)           Program Manger acknowledges it is subject to examination under the
Bank Service Company Act and assessment of Program Manager’s ability to perform
its contractual obligations pursuant to this Agreement and acknowledges the
statutory authority of all relevant regulatory entities to regulate, examine,
and take an enforcement action against the Program Manager with respect to the
activities performed by Program Manager as an agent or representative of Bank.


SECTION 6.6                                Escheatment.
Program Manager shall be responsible for the handling of any Cardholder Funds
that constitute unclaimed, abandoned or similar property under Legal
Requirements based upon the Cardholder records maintained by Program Manager.
Program Manager shall provide such reports and notices that may be reasonably
requested from Bank from time to time.


 
9

--------------------------------------------------------------------------------

 
 
ARTICLE VII – COMPLIANCE WITH LAW; DISASTER RECOVERY


SECTION 7.1                                Legal Compliance
Each Party will comply with all applicable federal and state statutes, rules,
laws and regulations, including all rules, orders and decrees of the New York
State Department of Financial Services and the Federal Reserve Bank of New York,
as applicable,, and Rules that relate to the Parties’ performance of its duties
and obligations pursuant to this Agreement.  Without limiting the foregoing, the
Parties acknowledge and agree that (i) the Bank will delegate as provided
hereunder its anti-money laundering compliance and OFAC compliance obligations
to the extend allowed under applicable law, including, without limitation, the
Bank Secrecy Act, to Program Manager, and (ii) Program Manager shall develop,
implement and maintain an anti-money laundering and OFAC compliance program
compliant with applicable law and approved by the Bank, which addresses such
obligations. Program Manager shall ensure that each of its and its agents
impacted employees shall receive at least annual compliance training on all
applicable regulatory, Systems and Program requirements and procedures, to be
acknowledged by each, beginning within 90 days of the effective date of this
Agreement.


SECTION 7.2                                Disaster Recovery
Each Party shall have a viable and tested contingency plan (“Disaster Recovery
Plan”) in effect and hereby warrants that any third party performing any of its
duties hereunder that has access to Cardholder data has represented to such
Party that it has a viable and tested contingency plan in effect.  Each Party’s
Disaster Recovery Plan shall provide for short–term recovery of data for
processing, reasonable security, confidentiality of customer data and reasonable
period for full recovery in relation to the volume and importance of the
application to such Party’s operations and duties under this Agreement.  Program
Manager shall deliver a copy of such Disaster Recovery Plan to Bank upon Bank’s
request, which plan shall be subject to review and approval by Bank.  Each Party
shall test its Disaster Recovery Plan by conducting at least one test annually,
and Program Manager agrees to provide Bank a copy of its written test report
within a reasonable time after completion of each test.  Upon Bank’s request,
Bank shall have the right in its reasonable discretion to participate by
conference call in Program Manager's annual testing of its Disaster Recovery
Plan if reasonably deemed necessary or appropriate by Bank.  On an annual basis,
Program Manager shall provide Bank an executive summary of Program Manager's
Disaster Recovery Plan and a new copy of the Disaster Recovery Plan, in Program
Manager’s proprietary format each dated as of the year that it is provided to
Bank, and shall provide Bank a new executive summary of its Disaster Recovery
Plan and a new copy of the Disaster Recovery Plan promptly after any time during
the Term of this Agreement that Program Manager amends such plan. Bank
acknowledges it has already been provided with Program Manager’s current
disaster recovery plan and has approved it accordingly.


ARTICLE VIII – COMPENSATION AND EXPENSES


SECTION 8.1                                Expenses of Bank
Bank shall be solely responsible for the following expenses:
(a) Membership fees related to Bank’s own membership in any System utilized by a
Program.
(b) Bank shall pay its own costs and overhead generated from its review,
assessment and development of Programs, and from its supervision and oversight
of Program Manager and the Program results.
(c)  
Bank shall be obligated to compensate Program Manager for its services as set
forth in Section 8.3 hereof.

(d) All fees, fines and penalties assessed by any Regulatory Authority or System
due Bank's negligent or willful actions, inactions, or omissions


SECTION 8.2                                Expenses of Program Manager
Program Manager shall be solely responsible for the following:
(a)      Advertising and other expenses associated with the marketing of Cards
to potential Cardholders.
(b)      All fees, fines and penalties assessed by any Regulatory Authority or
System (other than Bank) due to Program Manager's negligent or willful actions,
inactions, or omissions.
(c)      All expenses associated with and losses resulting from over limit
processing, Cardholder fraud, value load fraud and under floor limit processing
shall be paid on a daily basis from the Reimbursement Account or Operating
Account.
(d)      A fee not to exceed $15,000.00 annually and on one occurrence per
annum, payable to Bank to reimburse, actual and reasonable out-of-pocket
expenses incurred for such inspections and audits conducted as described in
Section 4.1(f) above (but specifically excluding the costs of any salary or
wages payable to any employee of Bank or third party contracted by Bank).
(e)      Any fees charged by a System in relation to Program Manager’s
registration, as applicable, as a marketing agent or service provider of Bank.
(f)      All fees charged by a System for any purpose related to the Programs.
(g)     All expenses of the third party processor associated with establishing
and maintaining any accounts with, or receiving services from, any financial
institution providing Settlement and all expenses in providing Bank with account
balances.
(h)     All reasonable expenses associated with completing a due diligence
review for any third party vendor or contractor relationship contemplated in
this Agreement
(i)      All costs associated with upgrade by processor not to exceed $25,000,
that will provide functionality by which transaction limits can be set to reject
items that exceed Bank-approved total spend per Program transactional limits.
Program Manager will work with processor to ensure that such capability is
installed, tested and functioning by no later than June 30, 2015 unless costs
exceed $25,000.


 
10

--------------------------------------------------------------------------------

 
 
SECTION 8.3                                Compensation Payable to Program
Manager
Program Manager shall be entitled to the compensation as defined in Schedule C.


SECTION 8.4                                Right of Set-Off
If at any time Bank determines that Program Manager has breached any of the
terms, conditions, obligations, covenants, representations or warranties under
this Agreement, and Program Manager is indebted to Bank, Bank may, without prior
notice, exercise a right of set-off against the Reserve Accounts and the Program
Manager Revenue Account (which accounts Program Manager represents do not
include any trust funds or funds owned by third parties) and exercise all other
rights and remedies provided in this Agreement or the Uniform Commercial Code or
the New York Uniform Commercial Code as applicable.  Program Manager hereby
agrees that Bank shall have the right to enforce its rights as provided
herein.  Program Manager agrees that any and all costs incurred by Bank in
enforcing this Agreement, including reasonable attorneys’ fees, shall constitute
additional indebtedness owed by Program Manager to Bank pursuant to this
Agreement.  Program Manager agrees to execute such documentation including, but
not limited to, security agreements, UCC-1 Financing Statements, assignments and
notices of assignment, as may be reasonably requested in writing by Bank to
effectuate and perfect its security interests granted pursuant to this Section
8.4.


ARTICLE IX - LIMITATION OF LIABILITY


SECTION 9.1                                No Special Damages
Neither Party shall be liable to the other, whether in contract, tort, equity or
otherwise, for any indirect, incidental, consequential, special, punitive or
exemplary damages arising from or relating to this Agreement.  Notwithstanding
the foregoing, the limitations set forth in this Section shall not apply to or
in any way limit a claim that (i) is subject to the third party indemnity
obligations under this Agreement, (ii) arises out of a breach of confidentiality
or a breach of information security, (iii) with respect to Bank, arises out of
gross negligence, willful misconduct or fraud, or (iv) with respect to Program
Manager, arises out of gross negligence, willful misconduct or fraud.


SECTION 9.2                                Disclaimers of Warranties
Each Party specifically disclaims all warranties of any kind, express, implied,
statutory or otherwise, arising out of or related to this Agreement, including
without limitation, any warranty of marketability, fitness for a particular
purpose or non-infringement, each of which is hereby excluded by agreement of
the Parties.


SECTION 9.3                                Liabilities of Program Manager for
System, Regulatory and other Claims
(a) Program Manager shall be liable to Bank for any and all liabilities and
every loss, cost, expense, claim, demand, and cause of action (including,
without limitation, the cost of investigating the claim, the cost of litigation
and reasonable attorneys’ fees, whether or not legal proceedings are instituted
and whether paid or incurred, as the case may be) by or on behalf of any
Cardholder, Regulatory Authority, System, or other third party as a result of
any of Program Manager’s Programs or the Program Manager’s failure to fully
comply with the Legal Requirements, excluding in each case any such costs
arising from Bank’s failure to fully comply with the Legal Requirements.
(b) Bank shall be liable to Program Manager for any and all liabilities and
every loss, cost, expense, claim, demand, and cause of action (including,
without limitation, the cost of investigating the claim, the cost of litigation
and reasonable attorneys’ fees, whether or not legal proceedings are instituted
and whether paid or incurred, as the case may be) by or on behalf of any
Cardholder, Regulatory Authority, System, or other third party as a result of
Bank’s failure to fully comply with the Legal Requirements, excluding in each
case any such costs arising from Program Manager’s failure to fully comply with
the Legal Requirements.


 
 
11

--------------------------------------------------------------------------------

 
ARTICLE X – TERM OF PROGRAMS AND AGREEMENT
 
SECTION 10.1                                Term
The term of this Agreement shall commence on the Effective Date and continue for
four (4) years (the “Initial Term”) unless terminated earlier as provided
below.  After the Initial Term, this Agreement shall automatically extend for
additional periods of two (2) years each (a “Renewal Term”) unless either Party
terminates this Agreement for any reason by providing written notice of
non-renewal to the other at least 90 days prior to the commencement of the next
Renewal Term. The Initial Term and any Renewal Term(s) are collectively referred
to herein as the “Term”.


SECTION 10.2                                Event of Material Failure and
Termination of Agreement
(a)      Either Bank or Program Manager shall have the right to terminate this
Agreement upon the occurrence of one or more of the following events:
(i)      Failure by the other Party to observe or perform, in any material
respect, that Party’s material obligations to the other Party hereunder, so long
as the failure is not due to the actions or failure to act of the terminating
Party, but only if the failure continues for a period of (A) thirty (30) days
after the non-performing Party receives written notice from the other Party
specifying the failure in the case of a failure not involving the payment of
money, or (B) ten (10) days after the non-performing Party receives written
notice from the other Party specifying the failure in the case of a failure to
pay any amount then due hereunder; provided, however, that either Party, in its
sole discretion, may terminate this Agreement without such a cure period if a
substantially similar material failure has previously occurred on two (2)
occasions within the prior twelve (12) months;
(ii)      In the event any financial statement, representation, warranty,
statement or certificate furnished to it by the other Party in connection with
or arising out of this Agreement is adverse to the terminating Party and  is
untrue, misleading or omits material information, as of the date made or
delivered.
(iii)                 A Party (A) voluntarily or involuntary (and such
involuntary petition or proceeding is not dismissed within sixty (60) days)
commences (or is the subject of, as the case may be) any proceeding or filing of
any petition seeking relief under Title 11 of the United States Code or any
other Federal, state or foreign bankruptcy, insolvency, liquidation or similar
law, (B) applies for or consents to the appointment of a receiver, trustee,
custodian, sequestrator or similar official for such Party or for a substantial
part of its property or assets, (C) makes a general assignment for the benefit
of creditors, (D) commences the winding up or liquidation of its business or
affairs, or (E) takes corporate action for the purpose of effecting any of the
foregoing.
(iv) Upon any change to or enactment of or change in interpretation or
enforcement of any law or regulation which would have a material adverse effect
upon such Party’s ability to perform its obligations or such Party’s
costs/revenues with respect to the Program.
(v) Violation by either Party of any material federal or applicable state law
relating to the performance of this Agreement.
(vi) Upon direction from any Regulatory Authority or System to cease or
materially limit performance of the rights or obligations under this Agreement
or the inability to obtain any required regulatory approvals.
(b) Either Bank or Program Manager shall have the right to terminate this
Agreement without penalty upon any material change to or enactment of or
material change in interpretation or enforcement of any Legal Requirements,
interpretative guidance or policy statements which would have a material adverse
effect upon such Party’s ability to perform its obligations or such Party’s
costs/revenues with respect to the Program, provided, however, that the Parties,
upon written request from the non-terminating Party, will first meet in good
faith for a period of thirty (30) days to negotiate changes to this Agreement
and/or administration of the Program(s) that would resolve the concerns of the
terminating Party.
(c)      In addition to any other remedies available to Bank under this
Agreement, Program Manager agrees that should any material failure occur or
should the Bank, in its reasonable discretion, or any regulator or System,
determine that any card Program may be subject to any event creating undue risk
of intellectual property breach, privacy or security breach, fraud, illegal
activity or money laundering, Bank may, with notice, (i)  change processing or
payment terms; or (ii) suspend entirely the card Programs including any aspect
or function of the card Programs, pursuant to the terms of this Agreement until
the Bank, regulator and/or System has had a reasonable opportunity to
investigate or resolve such event or activity.
(d)      Notwithstanding the foregoing, Bank shall be entitled at any time, upon
at least 270 days prior written notice to Program Manager, to terminate Bank’s
issuance of any Card or to terminate Bank’s participation in any Program.  Such
termination will not effect or impact any other Cards or Programs implemented
hereunder.  In the event the Bank exercises its right to terminate any Cards or
Programs under this subsection 10.2(c), the Bank will assist the Program Manager
to ensure a smooth transition for Program Manager with any affected Cardholders
as set forth in Section 10.3 below and, notwithstanding the foregoing, if
Program Manager is actively pursuing and is in discussions with another party to
take over terminated Programs, such transition assistance will continue for up
to one year from the date of said notice or until such transition is completed,
whichever is sooner, but no longer than one year.
(e) Notwithstanding the foregoing, if any case or proceeding is commenced
against Bank or Program Manager for a violation of applicable laws by Bank which
is not cured within 30 days of receipt of written notice of such action and the
violation and which is so material so as to significantly impair a party’s
ability to perform its obligations hereunder, then Program Manager may terminate
this Agreement without being subject to Liquidated Damages pursuant to section
10.3(d) and or 10.3(c).  All other outstanding payment pursuant to this
Agreement will be due and payable to Bank.  In the event that changes required
by federal law or regulations causes the Program Manger card Program to no
longer be financially or operationally viable, as reasonably determined by
Program Manager, then Program Manager has the right to terminate this agreement
upon 30 days written notice without being subject to Payment for Early
Termination Liquidated Damages under section 10.3.
 
12

--------------------------------------------------------------------------------

 
 
SECTION 10.3                                Termination, Effect of Termination
and Transition Assistance
(a)      In the event: (i) any Cards or any Programs are terminated by Bank
without cause pursuant to Subsection 10.2(d); (ii) this Agreement is terminated
by Program Manager due to a material default by the Bank; or (iii) this
Agreement is terminated by Bank pursuant to 10.2(a)(vi), then, upon Program
Manager’s request, the Bank will take commercially reasonable steps to permit
the relevant BINs to be transferred to another issuing financial
institution.  In addition, if this Agreement or any Cards or any Programs are
terminated pursuant to Subsection 10.2(c) within four (4) years of the Effective
Date, the Bank will be responsible to reimburse Program Manager for the costs
and expenses incurred by Program Manager for the transfer of the Program BIN to
the new bank..
(b)      In the event that: (i) the Bank elects to terminate any Card or any
Program; or (ii) this Agreement is terminated for any reason, the Parties will
cooperate to provide a smooth and orderly wind-down of the Program or Programs
involved.
(c)      Termination or expiration of this Agreement shall not preclude either
Party from pursuing other remedies available to it, including injunctive relief,
nor shall such termination or expiration relieve either Party’s obligation to
pay all fees or charges that have accrued under this Agreement, including
Minimum Monthly Transaction Fees but only to the extent that Transaction Fees
are less than the Minimum Monthly Transaction Fees during any period following
termination, for the remainder of the then-current term, which shall be due and
payable upon the early termination of this Agreement for any reason other than
an uncured material breach by Bank or a termination by Bank under Subsection
10.2(d).
(d)      Liquidated Damages. The Parties agree that the pricing under this
Agreement was determined by mutual agreement based upon certain assumed volumes
of processing activity and the length of the Term of this Agreement. The Parties
further agree that it would be difficult or impossible to ascertain Bank’s
actual damages for an early termination of this Agreement by Program Manager for
its convenience or by Bank due to Program Manager's breach.  Accordingly the
Parties agree that, in the event of an early termination of this Agreement by
Program Manager for its convenience or by Bank due to Program Manager's material
breach, the Bank is entitled to the following due to the termination of the
Agreement prior to the end of its then-current term: the aggregate of: (i) all
fees earned but not paid prior to the date of termination; (ii) any direct costs
incurred as a result of the termination, deconversion and/or changeover; and
(iii)  the number of months (and partial months) then remaining in the Term
multiplied by the higher of (a) the agreed-upon Minimum Transaction Fees or (b)
two (2) times the average total monthly fees over the previous 12 months for all
services being provided to Program Manager on the date of notice of
termination.   Each Party acknowledges and agrees, after taking into account the
terms of this Agreement and all relevant circumstances at the date hereof, that
the liquidated damages payable under this Section represent a reasonable and
genuine pre-estimate of the damages which would be suffered by Bank in the event
of early termination of this Agreement and do not constitute a penalty.
(e)           In no event will any Parties make any public statement or customer
communication regarding the termination or wind-down of this Agreement, or any
Cards or Programs without the express prior written approval of both Bank and
Program Manager, which approval shall not be unreasonably withheld or
delayed.  Notwithstanding the foregoing, Program Manager agrees that Bank may
communicate the termination or expiration of this Agreement with any Party that
Program Manager has contracted with to provide any Processing Services,
marketing, or other service with regard to the Program. Bank understands and
agrees that this Agreement is deemed by the SEC to be a significant agreement
and notice of any termination of the Agreement would be required under SEC
regulations.
 
ARTICLE XI – CONFIDENTIALITY


SECTION 11.1                                Confidential Information
The term “Confidential Information” shall mean this Agreement and all
proprietary information, data, trade secrets, business information and other
information of any kind whatsoever which (a) a Party (“Discloser”) discloses, in
writing, orally or visually, to the other Party (“Recipient”) or to which
Recipient obtains access in connection with the negotiation and performance of
this Agreement, and which (b) relates to (i) the Discloser, (ii) in the case of
Program Manager, Bank and its customers and or associates, or (iii) consumers
who have made confidential or proprietary information available to Program
Manager and/or Bank.  The definition of Confidential Information shall include
Customer Information as described below.


SECTION 11.2                                Compliance with the
Gramm-Leach-Bliley Act/PCI Standards
The purpose of this Section is to ensure that this Agreement and the activities
conducted hereunder conform to the applicable provisions of the
Gramm-Leach-Bliley Act (the "Act") and applicable industry security
standards.   Program Manager acknowledges and agrees that “Non Public Personal
Information” and “Personally Identifiable Financial Information” (as defined in
Sections 573.3(n) and (o) respectively of the Office of the Comptroller of the
Currency Regulations on Privacy of Consumer Information published at 12 CFR
Chapter V) about Bank’s customers and Cardholders shall be considered as
confidential and proprietary information of Bank, and shall not be disclosed to
or shared with any third party without prior written consent of Bank or the
Cardholder.  Program Manager agrees to implement and maintain appropriate
measures designed to meet the objectives of the guidelines establishing
standards for safeguarding Non Public Personal Information and Personally
Identifiable Financial Information as adopted from time to time by the
applicable Regulatory Authority..  Except as provided in, and subject to the
limitations stated herein, Program Manager will not compile, use, sell or
otherwise distribute any lists of Bank’s customers/Cardholders nor use the
names, account numbers or any other Non Public Personal Information and
Personally Identifiable Financial Information about customers or Cardholders to
compile, use, sell or distribute lists or data for use by Program Manager, its
subsidiaries or affiliates, or by any third parties.  Program Manager will
instruct its employees, agents and contractors (including the processor) as to
the confidentiality of the Non Public Personal Information and Personally
Identifiable Financial Information and will not disclose any such Non Public
Personal Information or Personally Identifiable Financial Information to any
third party or entity.  Program Manager also agrees that any dissemination of
the aforementioned confidential Non Public Information or Personally
Identifiable Financial Information within its own business entity and to agents
and contractors shall be restricted to “a need to know basis” for the purpose of
performance hereunder.  Program Manager shall protect any Non Public Personal
Information and Personally Identifiable Financial Information from disclosure
with no less than the same degree of care afforded by Program Manager to its own
Confidential Information.  The foregoing restrictions on disclosure of Non
Public Personal Information and Personally Identifiable Financial Information
shall apply for so long as is required under applicable statutes and
regulations.  All Program Manager obligations and undertakings relating to Non
Public Personal Information and Personally Identifiable Financial Information
shall survive the termination of this Agreement for whatever reason.  Non Public
Personal Information and Personally Identifiable Financial Information may be
collectively referred to herein as “Customer Information”.


Program Manager agrees and represents to Bank that it (or its processor) will
implement a security program including measures designed to meet the objectives
of the Interagency Guidelines Establishing Standards for Safeguarding Customer
Information (the "Security Guidelines"), including its obligation  to validate
complinance with applicable Systems Cardholder Information Security Program
(“CISP”) and Payment Card Industry Data Security Standards (PCI DSS”).  Bank has
the right to make reasonable requests to inspect, during normal business hours
and upon 30 days advance written notice, Program Manager’ Program, associated
audit reports, summaries of test results or equivalent measures taken by Program
Manager or the processor to ensure that its security measures meet the
objectives of the Security Guidelines in accordance with the Rules and this
Agreement.
 
 
13

--------------------------------------------------------------------------------

 


In carrying out the above-described obligations to secure and protect the
respective Confidential Information, Program Manager agrees that it will protect
Confidential Information and will require any of its service providers or
subcontractors to protect and safeguard the Confidential Information to the same
degree required of Program Manager.


Program Manager agrees that in the event there is a breach of security resulting
in unauthorized disclosure of the Confidential Information, Program Manager will
promptly notify Bank of such breach, the nature of such breach, and the
corrective action taken to respond to the breach and, upon 3 Business Days prior
written request, will provide access to Bank to investigate such breach.   The
Parties agree that the payment of losses and fines (including, without
limitation, any fines assessed by any System) incurred as a result of
confidentiality or data breach and the cost of identity theft protection
services (if required by law) for affected Cardholders are direct damages.
 
SECTION 11.3                                Disclosure to Employees and Agents.
Each of the Parties, as Recipient, hereby agrees on behalf of itself and its
employees, officers, affiliates, agents, representatives, contractors and
subcontractors that Confidential Information will not be disclosed or made
available to any person for any reason whatsoever, other than on a “need to know
basis” and then only to: (a) its employees and officers; (b) subcontractors and
other third-parties specifically permitted under this Agreement, provided that
all such persons are subject to a confidentiality agreement which shall be no
less restrictive than the provisions of this Section; (c) independent
contractors, agents, and consultants hired or engaged by Recipient, provided
that all such persons are subject to a confidentiality agreement which shall be
no less restrictive than the provisions of this Section; and (d) as required by
law or as otherwise permitted by this Agreement, either during the term of this
Agreement or after the termination of this Agreement.  Prior to any disclosure
of Confidential Information as required by law or regulation, the Recipient
shall (i) notify the Discloser of any, actual or threatened legal compulsion of
disclosure, and any actual legal obligation of disclosure immediately upon
becoming so obligated, and (ii) cooperate with the Discloser's reasonable,
lawful efforts to resist, limit or delay disclosure.  Nothing in this Section
shall require any notice or other action by Bank in connection with requests or
demands for Confidential Information from bank examiners or for compliance
purposes.


SECTION 11.4                                Non-Solicitation of Employees
The Parties agree that they shall neither seek to employ nor employ any employee
of the other Party nor otherwise interfere with the contractual relationship of
any employee, agent or contractor of the other Party for a period commencing on
the Effective Date of this Agreement and ending on the later to occur of:  (i)
three (3) years following the Effective Date of this Agreement; or (ii) two (2)
years following the date of actual termination (for any reason) of this
Agreement.  The foregoing restrictions shall not apply to any person solicited
solely by means of a general solicitation.


SECTION 11.5                                Return of Materials
Upon the termination or expiration of this Agreement, or at any time upon the
request of a Party, the other Party shall return (or destroy if so directed by
the other Party) all Confidential Information, including Customer Information,
in the possession of such Party or in the possession of any representative,
contractor or third party otherwise required by this Agreement or Applicable
Law.  If destroyed, such destruction of Confidential Information shall be
designated by a certificate executed by an officer of the Party which was
responsible for such destruction in conformity with applicable Systems
standards.


SECTION 11.6                                Exceptions
With the exception of the obligations related to Customer Information, the
obligations of confidentiality in this Section shall not apply to any
information which a Party rightfully has in its possession when disclosed to it
by the other Party, information which a Party independently develops,
information which is or becomes known to the public other than by breach of this
Section or information rightfully received by a Party from a third party without
the obligation of confidentiality.


SECTION 11.7                                Media Releases
All media releases, public announcements and public disclosures by either Party,
or their representatives, employees or agents, relating to this Agreement or the
name or logo of Bank or Program Manager, any Bank or Program Affiliate or
supplier, including, without limitation, promotional or marketing material, but
not including any disclosure required by legal, accounting or regulatory
requirements beyond the reasonable control of the releasing Party, shall be
coordinated with and approved by the other Party in writing prior to the release
thereof. Bank understands and agrees that this Agreement is deemed by the SEC to
be a significant agreement and will be filed and available for public viewing,
with the SEC as such.
 
 
14

--------------------------------------------------------------------------------

 


ARTICLE XII - GENERAL PROVISIONS


SECTION 12.1                                Indemnification
(a)      Program Manager covenants and agrees to indemnify and hold harmless and
defend Bank, its parent, subsidiaries or affiliates, and their respective
officers, directors, employees and permitted assigns, as such, against any
losses, costs or expenses, including but not limited to reasonable attorneys’
fees, arising from any third party legal action, claim, demand or proceedings
brought against any of them as a result of: (i) any misrepresentation, breach of
representation or warranty or failure to fulfill a covenant of this Agreement on
the part of Program Manager; (ii) any act or omission of Program Manager or
its  contractors, providers or representatives which violates any Legal
Requirement; (iii) any claim or action against the Bank related to any violation
of any state or local law, rule regulation, or ordinance; (iv) any claim or
action by any state regulatory agency, subdivision, or attorney general relating
to any of Program Manager’s Programs; or (v) any claim relating to obligations
owed to or by Program Manager or any third party retained by it. Provided,
however, that Section 12.1(a) (i)-(v) shall not apply if such claim arises out
of (i) an act of fraud, embezzlement or criminal activity by Bank or its
contractors, providers or representatives, (ii) negligence, willful misconduct
or bad faith by Bank or its contractors, providers or representatives, or (iii)
the failure of Bank or its contractors, providers or representatives to comply
with, or to perform its obligations under, this Agreement.
(b)      Bank covenants and agrees to indemnify and hold harmless Program
Manager and its parent, subsidiaries or affiliates, and their respective
officers, directors, employees, and permitted assigns, as such, against any
losses, costs or expenses including, but not limited to, reasonable attorneys’
fees, arising from any third party legal action, claim, demand, or proceedings
brought against any of them as a result of:  (i) any misrepresentation, breach
of representation or warranty or failure to fulfill a covenant of this Agreement
on the part of Bank; (ii) any act or omission of Bank or its contractors,
providers or representatives which violates any  federal statutes, rules, laws
or regulations, any rules, orders or decrees of any applicable Regulatory
Authority, or Rules; or (iii) any claim relating to obligations owed to or by
Bank or any third party retained by it (except to the extent that Program
Manager has agreed to fulfill such obligation under this Agreement).  Provided,
however, that Section 12.1(b)(i)-(iii) shall not apply if such claim arises out
of (i) an act of fraud, embezzlement or criminal activity by Program Manager or
its contractors, providers or representatives, (ii) negligence, willful
misconduct or bad faith by Program Manager or its contractors, providers or
representatives, or (iii) the failure of Program Manager or its contractors,
providers or representatives to comply with, or to perform its obligations
under, this Agreement.
(c)      If any claim or demand is asserted against any Party or Parties
(individually or collectively, the “Indemnified Party”) by any person who is not
a party to this Agreement in respect of which the Indemnified Party may be
entitled to indemnification under the provisions of subsections (a) or (b)
above, written notice of such claim or demand shall promptly be given to any
Party or Parties (individually or collectively, the “Indemnifying Party”) from
whom indemnification may be sought.  The Indemnifying Party shall have the
right, by notifying the Indemnified Party within ten (10) days of its receipt of
the notice of the claim or demand, to assume the entire control (subject to the
right of the Indemnified Party to participate at the Indemnified Party’s expense
and with counsel of the Indemnified Party’s choice) of the defense, including,
at the Indemnifying Party’s expense, employment of counsel subject to the
approval of Indemnified Party, which approval shall not be unreasonably
withheld.  Indemnifying Party shall not compromise or settle the matter without
the consent of Indemnified Party, which consent shall not be unreasonably
withheld.  If the Indemnifying Party gives notice to any Indemnified Party that
the Indemnifying Party will assume control of the defense of the matter the
Indemnifying Party will be deemed to have waived all defenses to the claims for
indemnification by the Indemnified Party with respect to that matter. Any direct
damages to the assets or business of the Indemnified Party caused by a failure
of the Indemnifying Party to defend, compromise or settle a claim or demand in a
reasonable and expeditious manner, after the Indemnifying Party has given notice
that it will assume control of the defense, shall be included in the damages for
which the Indemnifying Party shall be obligated to indemnify the Indemnified
Party.


SECTION 12.2                                Disclosure
(a)      Each Party shall promptly notify the other of any action, suit,
proceeding, facts and circumstances, and the threat of reasonable prospect of
same, which might give rise to any indemnification hereunder or which might
materially and adversely effect either Party's ability to perform this
Agreement.
(b)      Each Party represents and warrants to the other that it has no
knowledge of any pending or threatened suit, action, arbitration or other
proceedings of a legal, administrative or regulatory nature, or any governmental
investigation, against it or any of its affiliates or any officer, director, or
employee which has not been previously disclosed in writing and which would
materially and adversely effect its financial condition, or its ability to
perform this Agreement.


SECTION 12.3                                Use of Marks
(a)      Bank hereby grants to Program Manager during the Term, a non-exclusive,
royalty-free, non-assignable license, in the United States, to use Bank’s Marks
(and the copyrights that exist in such Marks, if any) as the Bank authorizes in
connection with the Program in accordance with the Graphic Specifications,
including on the Cards, on Cardholder Agreements, and in other communications to
Cardholders and prospective Cardholders. Bank’s Marks shall be used only in the
forms and format expressly approved by Bank, which approval shall not be
unreasonably withheld, condition or delayed. Except as provided herein, it is
expressly agreed that neither Program Manager nor any Cardholder is acquiring
any right, title or interest (other than the foregoing license rights) in Bank’s
Marks, which shall remain the property and/or rights of Bank. Program Manager
agrees that it shall not challenge the title or any rights of Bank in and to
Bank’s Marks.
(b)           Program Manager hereby grants to Bank during the Term, and any
wind-down or Transition Period, a non-exclusive, non-assignable license, in the
United States, to use Program Manager’s Marks (and the copyrights that exist in
such Marks, if any) as Program Manager authorizes in connection with the
Program, including on the Cards, on Cardholder Agreements, and in other
communications to Cardholders and prospective Cardholders. Program Manager’s
Marks shall be used only in the forms and format expressly approved by Program
Manager, which approval shall not be unreasonably withheld, conditioned or
delayed. Except as provided herein, it is expressly agreed that neither Bank nor
any Cardholder is acquiring any right, title or interest (other than the
foregoing license rights) in Program Manager’s Marks, which shall remain the
property and/or rights of Program Manager. Bank agrees that it shall not
challenge the title or any rights of Program Manager in and to Program Manager’s
Marks.


SECTION 12.4                                Insurance
Program Manager shall procure, pay for and maintain the minimum insurance
coverage set forth below for the entire term of the Agreement.  All insurance
coverage is subject to the approval of the Bank and shall be issued by a
fiscally sound insurance carrier which maintains an A.M. Best rating of A- VII
or better.  The General Liability policy shall name Bank as additional insured
on the General Liability policy:
 
 
15

--------------------------------------------------------------------------------

 


(i)      Workers’ Compensation insurance providing coverage pursuant to
statutory requirements.
(ii) Commercial General Liability insurance with Completed Product and
Operations covering bodily injury, property damage, and including contractual
liability coverage with a combined limit of $1,000,000 per occurrence and
$2,000,000 general aggregate.  The Commercial General Liability insurance policy
shall name Bank as additional insured but solely as it relates to insurable
losses and expenses that result from Program Manager’s activities in the
servicing of the Program.  Such policy shall contain a waiver of subrogation in
favor of Bank.
(iii) Commercial Umbrella Liability insurance with per occurrence and aggregate
limits of $3,000,000 with the liability insurance required under clauses (i) and
(ii) above scheduled as underlying.
(iv) Commercial Crime insurance covering Employee Theft and Computer Fraud with
limits of $100,000 per loss for loss or damage arising out of fraudulent or
dishonest acts committed by the employees of Program Manager, acting alone or in
collusion with others, including the property and funds of others in their
possession, care, custody, or control .
(v) Technology Errors and Omissions Liability insurance in the amount of
$1,000,000 per claim and aggregate.
Program Manager must furnish Bank with certificates of insurance as evidence of
the above insurance requirements prior to commencement of operations under the
Agreement.  Such certificates shall verify that Bank is named as additional
insured and the waiver of subrogation in favor of Bank under the Commercial
General Liability policy as required herein, and that in the event of a
cancellation or material change in coverage, Bank would be given thirty (30)
days prior written notice.  In the event Program Manager receives notice of
cancellation for any of the required policies, Program Manager shall use
commercially reasonable efforts to provide at least thirty (30) days prior
notice of such event to Bank, unless the required coverage is immediately
replaced by similar coverage in scope and limits.  Failure of Program Manager to
provide or of Bank to request a certificate of insurance shall not waive Program
Manager’s obligation under this Agreement to maintain the insurance required
herein.  In the event Program Manager fails to maintain the insurance set forth
herein Bank shall have the right to terminate this Agreement immediately upon
written notice.
 
SECTION 12.5                                Third Party Services
Program Manager shall obtain Bank’s prior written approval, which Bank may grant
or deny in its sole discretion, before retaining any third party to perform any
services to be provided by Program Manager pursuant to this Agreement, and will
assist Bank in obtaining such due diligence materials from, or agreements with,
any proposed third party service provider that Bank may deem reasonably
necessary or that may otherwise be required by Applicable Law and as set forth
on and pursuant to the requirements of Schedule B, as updated from time to
time.  Bank’s approval of any proposed third party service provider shall not in
any way relieve Program Manager of its duties and obligations under this
Agreement, nor shall such approval constitute a representation or warranty by
the Bank that the services to be performed or products to be furnished by such
Program Affiliate will be performed as agreed or represented.


SECTION 12.6                                Relationship of Parties
Bank and Program Manager agree they are independent contractors to each other in
performing their respective obligations hereunder.  Nothing in this Agreement or
in the working relationship being established and developed hereunder shall be
deemed, nor shall it cause, Bank and Program Manager to be treated as partners,
joint ventures, or otherwise as joint associates for profit.


SECTION 12.7                                Regulatory Examinations and
Financial Information
Program Manager agrees to submit to any examination which may be required by any
Regulatory Authority or System with audit and examination authority over Bank,
to the fullest extent of such Regulatory Authority or System.  Program Manager
shall also provide to Bank any information, which may be required by any
Regulatory Authority or System in connection with their audit or review of Bank
or the Program and shall reasonably cooperate with such Regulatory Authority or
System in connection with any audit or review of Bank. Program Manager shall
furnish Bank, at Program Manager expense, with compiled financial statements
prepared by a certified public accountant via the website sec.gov.  Program
Manager shall also provide such other information as Bank, Regulatory
Authorities, or the System may from time to time reasonably request with respect
to the financial condition of Program Manager and such other information as Bank
may from time to time reasonably request with respect to third parties
contracted with Program Manager.


SECTION 12.8                                Governing Law
The Parties acknowledge that Bank, as a New York State charted bank, is
regulated by the New York State Department of Financial Services and the Federal
Reserve Bank of New York. This Agreement shall be governed by the internal laws,
and not by the laws regarding conflicts of laws, of the State of New York.  Each
Party hereby submits to the jurisdiction of the courts of such state, and
(subject to the Bank’s reservation of preemption rights above) waives any
objection to venue with respect to actions brought in such courts and further
waives the right to trial by jury.


SECTION 12.9                                Severability
In the event that any part of this Agreement is deemed by a court, Regulatory
Authority, System, or other public or private tribunal of competent jurisdiction
to be invalid or unenforceable, such provision shall be deemed to have been
omitted from this Agreement. The remainder of this Agreement shall remain in
full force and effect, and shall be modified to any extent necessary to give
such force and effect to the remaining provisions, but only to such extent.


SECTION 12.10                                Survival
The Parties agree that the following sections will survive termination:  Article
IX (Limitation of Liability); Article XI (Confidentiality); Section 12.1
(Indemnification); Article XII (General Provisions).
 
 
 
16

--------------------------------------------------------------------------------

 


SECTION 12.11                                Successors and Third Parties
Except as limited by Section 12.12, this Agreement and the rights and
obligations hereunder shall bind, and inure to the benefit of the Parties and
their successors and permitted assigns.


SECTION 12.12                                Assignments
The rights and obligations of Program Manager under this Agreement are personal
and may not be assigned either voluntarily or by operation of law, without prior
written mutual consent of the Bank and Program Manager, which consent shall not
be unreasonably withheld, conditioned or delayed.


SECTION
12.13                                Notices                                                                                                                                                                                  All
notices, requests and approvals required by this Agreement shall be in writing
addressed/directed to the other Party at the address by registered mail, return
receipt requested, or at such other address of which the notifying Party
hereafter receives notice in conformity with this section.  All such notices,
requests, and approvals shall be deemed given upon actual receipt thereof.  All
such notices, requests and approvals shall be addressed to the attention of:
Bank to:                                                Metropolitan Commercial
Bank
                                                              99 Park Ave., New
York, NY 10016
                                                              Attention:  M.
DeFazio, CEO
                                                              Facsimile
Number:  212-659-0610
With Copy to:                                     M. Guarino, G.C.




Program Manager to:                           FiCentive, Inc.
12500 San Pedro, Suite 120
San Antonio, Texas 78216
Attn: Corporate Counsel


With a copy to:
Eric A. Pullen
Pulman, Cappuccio, Pullen & Benson
2161 N.W. Military Highway, Suite 400
San Antonio, Texas 78213
 
SECTION 12.14                                Waivers
Neither Party shall be deemed to have waived any of its rights, power, or
remedies hereunder except in writing signed by an authorized agent or
representative of the Party to be charged.  Either Party may, by an instrument
in writing, waive compliance by the other Party with any term or provision of
this Agreement on the part of the other Party to be performed or complied
with.  The waiver by either Party of a breach of any term or provision of this
Agreement shall not be construed as a waiver of any subsequent breach.


SECTION 12.15                                Entire Agreement; Amendments
This Agreement constitutes the entire Agreement between the Parties and
supersedes all prior agreements, understandings, and arrangements, oral or
written, between the Parties with respect to the subject matter hereof.  This
Agreement may not be modified or amended except by an instrument or instruments
in writing signed by the Party against whom enforcement of any such modification
or amendment is sought.
 
 
17

--------------------------------------------------------------------------------

 


SECTION 12.16                                Counterparts
This Agreement may be executed and delivered by the Parties in counterpart,
including by way of electronic signature and transmission, each of which shall
be deemed an original and both of which together shall constitute one and the
same instrument.


SECTION 12.17                                Disputes
(a)      Duty to Notify.  In the event of any dispute, controversy, or claim
arising out of or relating to this Agreement or the construction,
interpretation, performance, breach, termination, enforceability or validity
thereof (hereinafter, a “Dispute”), the Party raising such Dispute shall notify
the other promptly and no later than sixty (60) days from the date of its
discovery of the Dispute.  In the case of a Dispute relating to account or
transaction statements or similar matter, the failure of a Party to notify the
other Party of such Dispute within sixty (60) days from the date of its receipt
shall result in such matter being deemed undisputed and accepted by the Party
attempting to raise such Dispute.
(b)      Cooperation to Resolve Disputes.  The Parties shall cooperate and
attempt in good faith to resolve any Dispute promptly by negotiating between
persons who have authority to settle the Dispute and who are at a higher level
of management than the persons with direct responsibility for administration and
performance of the provisions or obligations of this Agreement that are the
subject of the Dispute.
(c)      Arbitration.  Any Dispute which cannot otherwise be resolved as
provided in paragraph (b) above shall be resolved by arbitration conducted in
accordance with the commercial arbitration rules of the American Arbitration
Association, and judgment upon the award rendered by the arbitral tribunal may
be entered in any court having jurisdiction thereof.  The arbitration tribunal
shall consist of a single arbitrator mutually agreed upon by the Parties, or in
the absence of such agreement within 30 days from the first referral of the
Dispute to the American Arbitration Association, designated by the American
Arbitration Association.  The place of arbitration shall be New York City, New
York, unless the Parties shall have agreed to another location within 15 days
from the first referral of the Dispute to the American Arbitration
Association.  The arbitral award shall be final and binding.  The Parties waive
any right to appeal the arbitral award, to the extent a right to appeal may be
lawfully waived.  Each Party retains the right to seek judicial assistance: (i)
to compel arbitration, (ii) to obtain interim measures of protection prior to or
pending arbitration, (iii) to seek injunctive relief in the courts of any
jurisdiction as may be necessary and appropriate to protect the unauthorized
disclosure of its proprietary or confidential information, and (iv) to enforce
any decision of the arbitrator, including the final award.  In no event shall
either Party be entitled to punitive, exemplary or similar damages.
(d)      Confidentiality of Proceedings.  The arbitration proceedings
contemplated by this Section shall be as confidential and private as permitted
by law.  To that end, the Parties shall not disclose the existence, content or
results of any proceedings conducted in accordance with this Section, and
materials submitted in connection with such proceedings shall not be admissible
in any other proceeding, provided, however, that this confidentiality provision
shall not prevent a petition to vacate or enforce an arbitral award, and shall
not bar disclosures required by any laws or regulations.


SECTION 12.18                                Headings
The table of contents, various captions and section headings in this Agreement
are included for convenience only and shall not effect the meaning or
interpretation of any provision of this Agreement.  References in this Agreement
to any Section are to such Section of this Agreement.


SECTION 12.19                                Drafting Presumption
Program Manager and Bank agree that they participated in the drafting of this
Agreement and, in the event that any dispute arises in the interpretation or
construction of this Agreement, no presumption shall arise that either one Party
or the other drafted this Agreement.


Section 12.20 Parent Guaranty
As of the Effective Date of this Agreement, Program Manager shall ensure that
Payment Data Systems, Inc. signs the Parent Guaranty in the form attached as
Schedule G to this Agreement, as required by the Bank.




IN WITNESS WHEREOF, this Agreement is executed by the Parties’ authorized
officers or representatives and shall be effective as of the date first above
written.
 

PROGRAM MANAGER     METRO COMMERCIAL BANK            
/s/ Louis A. Hoch:
   
/s/ Nick Rosenberg
 
Name: Louis A. Hoch
   
Name: Nick Rosenberg 
 
Title: CEO
   
Title: Executive Vice President and CTO
                  By: /s/ Michael A. Guarino         Name: Michael A. Guarino  
                   

 
 
18

--------------------------------------------------------------------------------

 
 
Schedule A


PREPAID CARD ISSUER AND PROGRAM MANAGEMENT AGREEMENT PROGRAM(s)


This card program will be a general purpose card issued to cardholders
directly.  The funds on the cards will be owned by the consumer.  The card
marketers and co-branders will be primarily entities engaged in the alternative
lending, title loan, and pay day lending markets.  The cardholder will be able
to receive real-time funding of their loans and initiate repayments via the card
although the card will not be the only funding or repayment option available to
the customer and there will not be any lending feature within the card program
itself.  The card holder will be able to load the card from other sources as
well including direct deposit, Green Dot,  Ingo Money, Western Union and any
other network that is supported by MasterCard re-power.
 
 

Product Market  PM Int.   Bank Int.   o Payroll SVC Card         o Incentive SVC
Card         o FSA/HASSVC Card         o General Purpose Card         o Gift SVC
Card         o Travel SVC Card         o Teen SVC Card         o Other        

 

Systems for Program Manager Program(s) PM Int.   Bank Int.   o MasterCard      
  o Visa         o Discover         o Star         o Other        


BIN(s)
assigned:                                                                ___________                                ____________                                ___________


ICA(s)
assigned:                                                                ___________                                ____________                                ___________




Metropolitan Commercial Bank
Date: 12/19/2014
Signature: /s/ Michael A. Guarino


[NAME AND TITLE]: Michael A. Guarino, SVP




12/19/2014                                (FiCentive, Inc.)
Date
By: /s/  Louis A. Hoch


Name and Title: Louis A. Hoch, CEO
 
 
19

--------------------------------------------------------------------------------

 
 
Schedule B
 
UNDERWRITING GUIDELINES
FOR CARDHOLDERS AND PROGRAM AFFILIATES
 
A. Underwriting Guidelines for Cardholders


1. Cardholder information should be collected and verified for all prepaid card
Programs that permit reloading of funds onto the cards:
a.  
The following Program types require collection and verification of Cardholder
information in compliance with USA Patriot Act:

i.  
Payroll Cards;

ii.  
Government Funds Disbursement;

iii.  
General Purpose Reloadable;

iv.  
Campus/Student/Family Cards;

v.  
Cross-border Money Transfer;

vi.  
FSA/HSA Health Cards;

vii.  
Travel Cards.

b.  
The following Program types do not require collection and verification of
Cardholder information, although certain functionalities of the Programs may
require that such information be on file:

i.  
Gift Cards (Non-Reloadable)

ii.  
General Purpose (Non-Reloadable)

iii.  
Corporate Incentive/Rewards (Non-Reloadable)

2. The following Cardholder information must be collected and verified (e.g.,
non-expired, government-issued photo identification) for all prepaid card
Programs that require it:
a.  
Cardholder Name

b.  
Cardholder physical address

c.  
Cardholder date of birth

d.  
Cardholder Social Security Number (SSN)

e.  
In the absence of (for non-resident aliens in the US) or in addition to an SSN,
alternative forms of non-expired identification may be permitted with the
permission of the Bank:

i.  
Passport number and country of issuance;

ii.  
Alien identification card number; or

iii.  
Number and country of issuance of any other government-issued photo ID.

3.  
Cardholder information should be verified through a recognized identification
verification source, such as Lexis Nexis, Experian, Equifax, etc. OFAC
verification must also be performed at account opening and thereafter at a
minimum bi-weekly of onboarding and additional verification required after every
update to the OFAC list by Treasury; at a minimum to be run bi-weekly.

a.  
Cardholders may have the option of providing additional identifying information
in the event that a match cannot be made through any of the above sources.

b.  
Collection and verification of Cardholder information may be done by the Program
Manager, Processor or another third party with the approval of Bank and subject
to audit by Bank.

4.  
For Cards that do not require Cardholder identification under Section 1(b) above
(e.g., non-reloadable Gift Cards or non-reloadable General Purpose Cards), the
Bank may still require additional information based upon the Program and Legal
Requirements, including, without limitation, the following procedures:

a.  
Collection of information (name, address, phone) from purchaser of Gift Card;
information will require verification and OFAC check.

b.  
Limitations on amount that could be loaded to the card.

c.  
Limitations on the number of cards that can be purchased by one person in a
single transaction or series of transactions.



B. Underwriting Guidelines for Program Affiliates


The following guidelines are established to define due diligence requirements
for Program Manager’s Program Affiliates (i.e., employers, co-branders,
retailers, sales and marketing agents, third party service providers, etc.) who
purchase, participate in or provide services for the Prepaid Stored Value
Program defined in Schedule A and elsewhere in this Agreement. Circumstances may
arise which would permit variances to these procedures, based on System
requirements, changes in laws or regulations, as may be required by any
regulator (provided that documentation of such requirement from any regulator is
provided to Program Manager, or as may be otherwise mutually agreed); however
variances will be in writing, authorized by a Bank officer, and approved by the
Bank’s compliance department prior to implementing a change.  Bank reserves the
right to review verified documentation prior to review and acceptance of any
Program related to the Program Affiliate.  Background checks including, without
limitation, Lexis Nexis, D&B, entity status searches, etc. will be performed by
the Bank at Program Manager’s expense unless alternative process is
independently reviewed and approved by the Risk Committee.


1.  
Table 1: Description of Program Affiliates and Required Due Diligence Levels
defines the role(s) that each potential affiliate plays in the Prepaid Stored
Value Card Program and the corresponding level of information/due diligence
required to be held on file and provided to the Bank. Upon request.

 
 
20

--------------------------------------------------------------------------------

 
 


Table 1: Description of Program Partners and Required Due Diligence Levels
Affiliate
Type
Examples
Defined
Due Diligence to be shared with Bank
Indirect
Marketers, Sales
· Direct mailers
· Print ads
· Email lists
· Call center transfers
· Affiliate Systems
· Marketer runs ad campaign using Program Manager’s creative materials
· Transfer of Customer to Program Manager
· Program Manager provides scripts, etc.
· Program Manager controls/monitors ads, etc.
· Marketer does not touch Cardholder data at any time.
· Level A
· Creative, Marketing Materials
Employer
· Small to mid-sized businesses
· Payroll companies
· Temporary staffing agencies
· Contracts to deploy cards to employees
· Allows Program Manager to market cards directly to employees
· Provides Program Manager’s card product to employers who use payroll services
· Does not touch Cardholder data other than employee information (i.e., does not
handle PAN data)
· Level B
· Marketing and employee enrollment forms
· Systems, Rules and Regulations
Co-Branders
· Large employers
· Corporate incentive partners
· Cards sold in co-brander’s stores
· Product tie-ins
· Client seeking brand identity with card product
· May or may not participate in distribution of product
· Does not touch Cardholder data (exception: retail sales through POS)
· Level B or C (latter if handles card product or cardholder data)
· Marketing, creative, employee forms
· PCI, if applicable
Direct Marketers, Sales
· Card distributors (Blackhawk, InComm)
· Contract sales agents
· Retail distributors
· Web portals hosting Program Manager application/API interface
· Distributes cards to/from retail stores
· Directly sells Program Manager’s product
· Solicits cardholders and collects Cardholder information
· May or may not touch Cardholder data, including PAN
· Level C
· Marketing, creative materials
· PCI, if applicable
· Copy of state MSB license and FinCEN MSB registration per location, if
applicable
Load Systems
· GreenDot
· Western Union
· PayXone
· PaySpot
 
· Facilitates loading of cards at public/retail locations
· Stores, transmits or processes Cardholder data
· Level C
· Funds flow documents
· Guaranty of funds or copy of contract
· PCI
· State MSB licenses and FinCEN registration, if applicable
 
Service Providers
· Call centers
· Systems Hosts
· Mobile payments
· Stores, transmits or processes Cardholder data
· Interacts directly with Cardholders
· Level C
· PCI
· Other documentation as appropriate
· Prior Bank approval required for third party call centers and mobile payment
companies.  Bank will require due diligence documents obtained for third party
call centers and mobile payments
Check Cashing
 
Pay-day Lending
· Ace Check Cashing
· Individual locations or Program Manager locations
· Level C
· Copy of  State MSB license and FinCEN MSB registration per location, if
applicable
· 
Processors
· Metavante
· i2c
· TSYS
· Processes Cardholder data for Transaction Settlement and authorization.
· Level C
· PCI
· Prior Bank approval
· Copy of State MSB license and FinCEN MSB registration per location, if
applicable

 
 
21

--------------------------------------------------------------------------------

 
 
2.  
Table 2: General Due Diligence Requirements define the necessary requirements
included with every application for a client/employer, agent or third party
service provider prior to acceptance by Bank. The level of information/due
diligence that must be completed is dependent upon the role that the
client/employer, agent or third party plays in the management, marketing/sales,
distribution, loading, Customer service or processing of the Program (see above
Table 1 for the various indicated roles). Due diligence levels are defined in
Table 2 below:



Table 2:  General Due Diligence Requirements for Program Affiliates
Level A
1. Application listing:
a. Legal name, address and state of incorporation/licensing of business
b. Federal tax ID
c. Name, SSN, DOB and contact information of principal owners (10%+)
d. Signature(s) of principals attesting to accuracy of information
e. List of any current or pending law suits in which business is named
2. Proof of business (copy of business license, document of corporate
registration with state, etc.)
3. Any other information required by Systems, card associations or regulators.
Level B
Due diligence collected at Level A, plus:
1. Program Manager financial information (most current audited financials or
Federal tax returns)
2. Dunn & Bradstreet report on Program Manager or business credit report on
Program Manager
3. Public filings, if applicable
Level C
Due diligence collected at Levels A and B, plus:
1. Principals’ financial information (most current Federal tax returns)
2. Signed permission to conduct background investigations for all principals
3. Civil and criminal background check on principals
4. Credit check on principals
 

 
 
22

--------------------------------------------------------------------------------

 


3.  
Restricted Affiliates: Program Affiliates that fall into any of the following
categories or business type are considered an exception and must be approved by
the Bank designate.  Affiliate request must be submitted to Bank for any
additional Bank requirements prior to using services.

i.  
“How to” type businesses

ii.  
Adoption agencies

iii.  
Body Building Products (HGH, Beta Alanine etc.)

iv.  
Buying Club/ Shopping Services

v.  
Collection agency

vi.  
Online Cosmetics

vii.  
Counseling services

viii.  
Credit restoration, protection, reporting, or identity theft programs

ix.  
Dating services

x.  
Grants – “Free Money” Assistance

xi.  
Finance companies

xii.  
Furniture Stores (Including Mattress Stores)

xiii.  
Internet Insurance Sales

xiv.  
Investor services/clubs

xv.  
Management Consulting

xvi.  
Massage parlors (Does not include Licensed Massage Therapists)

xvii.  
Medical billing

xviii.  
Memberships/Subscriptions/Negative Billing Merchants – Inbound Telemarketing
Services

xix.  
Mortgage brokers

xx.  
Multi-level marketers

xxi.  
Marketers and Distributors of Nutriceuticals and Other Direct Response Products
(Acai, Colon Cleanse, Res-V/Anti-Aging, Related Diet Products, Phenylmine,
Glucosulin, Teeth Whitening, Male Enhancement, Sexual Enhancement, Green Tea
etc.)

xxii.  
Outbound phone solicitation/telemarketing

xxiii.  
Pornographic solicitation or material including telephone, pictures, books,
movies, t-shirts, internet adult sites, etc.

xxiv.  
Protection services

xxv.  
Real Estate Agents/Brokers

xxvi.  
Search Engine Optimization

xxvii.  
Seminar brokers

xxviii.  
Teeth Whitening/Laser Hair Removal Locations

xxix.  
Telecom

xxx.  
Telephone sales, solicitation, talk lines, pre-paid phone cards

xxxi.  
Third-party processors, fulfillment houses and check-clearing services for third
parties (but excluding properly licensed check cashing or money service
businesses where the end user is known and has been properly identified in
accordance with Section A of this Schedule B)

xxxii.  
Time shares

xxxiii.  
Travel agents

xxxiv.  
Vitamin sales

 
 
23

--------------------------------------------------------------------------------

 
 
4.  
Restricted Affiliates: Program Affiliates engaged in the following businesses
require approval through the Bank executive committee.

a.  
Airlines

b.  
Cruise Lines

c.  
Airline Carriers

d.  
Pharmacies (Online Only)

e.  
Cigar Stores and Stands (Online Only – Includes E-Cigarettes)

f.  
Betting, Lottery, Off Track Betting, and Gambling

g.  
Escort Services

h.  
Medicinal Marijuana Dispensaries

i.  
Online Alcohol Sales

j.  
Penny Auctions

k.  
Drug or sex paraphernalia related

l.  
Massage parlors

m.  
Pornographic solicitation or material including telephone, pictures, books,
movies, t-shirts, internet adult sites, etc.



5.  
Approved Processors:  Approved processors for the Programs are the following:

a.  
Galileo Processing

b.  
Visa DPS; and

c.  
FSV

d.  
FiCentive utilizing Fiserv, Inc as a gateway.



6.
Other Third Party Program Affiliates: he following third parties for Program
Manager are being submited to Bank for approval to utilize to perform services,
subject to the Bank’s due diligence pursuant to these Guidelines:

1) Fiserv, 2) ArrowEye, 3) Ingo Money, 4) Green Dot, 5) Perfect Plastic, 6)
Lexis Nexis, 7) TransUnion, 8) Western Union via MasterCard RePower, 9) Amazon
Cloud Services, 10) SATC Co-location.


7.        “Systems” – Payment networks to which Bank will be a member for the
purposes of this Agreement include: Visa, Mastercard, Cirrus,
   [Maestro, Exchange and Accel – TBD, subject to Bank’s approval and
satisfactory due diligence pursuant to these Gudelines.
 
 
24

--------------------------------------------------------------------------------

 
 
Schedule C
 
Program Term Sheet
 
The attached Term Sheet between Metropolitan Commercial Bank and the Program
Manager identified in the PREPAID CARD ISSUER & PROGRAM MANAGEMENT AGREEMENT,
dated December 19, 2014 (the “Agreement”) is hereby incorporated by reference in
the Agreement and is subject to its terms and conditions.
 
SEE ATTACHED TERM SHEET DATED  MARCH 5, 2014
 
 
25

--------------------------------------------------------------------------------

 
 
Schedule D
 
PENDING MATERIAL LITIGATION
 
Listed below are all pending or threatened, any litigation or proceeding,
judicial, tax or administrative against Program Manager, the outcome of which
might materially adversely effect the continuing operations of Program Manager
or their ability to perform under the Agreement   (if none, please indicate so):
 
NONE
 
 
26

--------------------------------------------------------------------------------

 
Schedule E
 
List of Program-Related Reports
 
[TO BE PROVIDED BY PROGRAM MANAGER PRIOR TO LAUNCH]

 
27

--------------------------------------------------------------------------------

 


Schedule F
 
Funds flow diagram
 
SCHEDULE G TO PREPAID CARD ISSUER & PROGRAM MANAGER AGREEMENT
 
[ficentive.jpg]
 
 
 
 
28

--------------------------------------------------------------------------------

 


GUARANTY
 



 
As a primary inducement to Metropolitan Commercial Bank, whose address is 99
Park Ave., New York, NY 10016 (“Issuer” and/or “Bank”) to enter into the Prepaid
Card Issuer & Program Management Agreement (the “Agreement”) effective as of the
date signed below with FiCentive, Inc., whose address is  12500 San Pedro, Suite
120, San Antonio, Texas 78216 (“Program Manager”) for prepaid card programs with
Bank as Issuer (the “Programs”), and any addendum or attachment to such
Agreement, the undersigned as owner/parent company of Program Manager
(“Guarantor”), by signing this Guaranty (“Guaranty”), any addendum or attachment
thereto signed by them or their agents, unconditionally and irrevocably
guarantees Program Manager’s liability for any claims, actions, costs and/or
expenses, including but not limited to attorneys’ fees, arising from only
fraudulent conduct or fraudulent transactions in connection with the Programs
(together, the Obligations”).  If Program Manager shall at any time default in
the payment, performance or observance of any of the Obligations, Guarantor will
pay, keep, perform and observe same, as the case may be as long as the Guarantor
is the owner or parent company of the Program Manager.
 
The terms of the Agreement, the Program(s), Program structure, and/or related
documents may be altered, modified, changed, extended or renewed by agreement
between Bank and Program Manager, or by a course of conduct, and the Agreement
may be assigned by Bank or any assignee of Bank, or by Program Manager or any
successor thereto, without consent or notice to or authorizations of Guarantor
and this Guaranty shall thereupon and thereafter guarantee the performance of
Program Manager or any such successors thereto of the Obligations under the
Agreement as so changed, altered, modified, assigned, extended or
renewed.  Without authorization from or notice to Guarantor, Bank and Program
Manager may alter, compromise or change the time or manner of payment or
performance of any or all of the Obligations, may release or add any one or more
guarantors, sureties or endorsers in respect of any of the Obligations, and may
take and hold collateral to secure payment, performance, discharge and
satisfaction of any or all of the Obligations, may foreclose upon or otherwise
realize all or any part of any such collateral in any order, and may release all
of or any part of any such collateral, if any, all without impairing, affecting
or otherwise exonerating any of the covenants, agreements, duties or obligations
of Guarantor hereunder.  This Guaranty shall continue in effect even after
termination or expiration of the Agreement.
 
Guarantor agrees that Guarantor may be joined in any action against Program
Manager in connection with the Obligations under the Agreement and recovery may
be had against Guarantor in any such action.  Bank may enforce the obligations
of Guarantor hereunder without previous notice to or demand upon either Program
Manager or Guarantor and without first taking any action whatsoever against
Program Manager or its successors and assigns, or pursuing any other remedy or
applying any security it may hold.
 
Guarantor hereby expressly waives, relinquishes and releases any right, defense,
protection, claim of exoneration or other claim, and any right to assert any
right, defense, protection, claim of exoneration or other claim, in any action
brought on this Guaranty or otherwise, whether the laws of New York or any other
jurisdiction may apply.
 
Without limiting the generality of the foregoing, Guarantor hereby expressly
waives (a) notice of the acceptance of this Guaranty by any person, (b) notice
of the Obligations now existing or that my hereafter exist, (c) notice of demand
for payment or performance, or notice of default or nonpayment or
nonperformance, under the Agreement or otherwise in respect of any of the
Obligations, and (d) all other notices to which Guarantor might otherwise be
entitled in connection with this Guaranty, the Agreement or otherwise in respect
of the Obligations, provided any such notice is given to the Program Manager, if
required by the terms of the Agreement.
 
Guarantor hereby expressly waives (a) any right to require Bank, as a condition
precedent to the enforcement of the Guaranty or otherwise, to exhaust any
security for the payment, performance, satisfaction or discharge of the
Obligations under the Agreement in any manner, or to pursue any other rights or
remedies that Bank currently or hereafter may have against Guarantor, or any
other Guarantors, or any other payors, endorsers or sureties of the Agreement or
the Obligations, whether such rights exist in law, in equity, by contract, by
statute or otherwise, it being agreed by Guarantor that this Guaranty is and
constitutes an absolute, unconditional and irrevocable guarantee by Guarantor of
payment and performance, and the failure of Bank to exercise any rights or
remedies they have or may have against Guarantor shall in no way abrogate,
impair, nullify, terminate or otherwise affect the Obligations of Guarantor
under this Guaranty, and that the liability of Guarantor hereunder is and shall
be direct, absolute, unconditional and irrevocable, or (b) any defense arising
by reason of the termination or other cessation of any of the Obligations for
any cause whatsoever other than full, effective and irrevocable payment,
performance, satisfaction or discharge of any liability or obligation comprising
any of the Obligations.
 
 
29

--------------------------------------------------------------------------------

 
 
Guarantor hereby covenants and agrees to, and shall, indemnify, defend and hold
harmless Bank, its officers, directors, partners, employees and agents, from and
against any and all losses, liabilities, damages, claims, demands, obligations,
actions, settlements, costs and expenses (including, without limitation, court
costs and attorneys’ fees) that Bank and/or its officers, directors, partners,
employees and agents, may suffer, sustain, incur, pay, expend or lay out by
virtue, as a result of or in respect of, in connection with or based upon or
arising out of, directly or indirectly, each and every breach by Guarantor of
any of the Obligations of Program Manager and/or Guarantor under the Agreement
or under this Guaranty.
 
In the event that any action, suit, or other proceeding is brought by Bank, its
officers, directors, partners, employees or agents, to enforce the Obligations
of Guarantor under this Guaranty, the prevailing party shall be entitled to
recover all of such party’s costs and expenses (including, without limitation,
court costs and reasonable attorneys’ fees) incurred in each and every such
action, suit or other proceeding, including any and all appeals or petitions
therefrom.
 
Guarantor may not assign any of Guarantor’s rights, or delegate any of
Guarantor’s duties or obligations, hereunder without the prior written consent
of Bank, and any such assignment or delegation without such prior written
consent of the Bank shall be void ab initio and of no legal force or effect
whatsoever.
 
This Guaranty shall terminate, if at all, only upon the full, effective and
irrevocable payment, performance, discharge and satisfaction of each and all of
the Obligations and the full, effective and irrevocable performance by Guarantor
of each and all of its covenants, agreements, duties and obligations under this
Guaranty.  This Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Obligations is rescinded
or must otherwise be returned by the Bank or any other entity upon the
insolvency, bankruptcy or reorganization of the Program Manager or otherwise
(and whether as a result of any demand, settlement, litigation or otherwise),
all as though such payment had not been made.


Guarantor further agrees to treat all provisions of this Guaranty, as well as
all provisions of and all non-public information received in connection with the
Agreement, as confidential and subject to the confidentiality requirements
therein, which obligations shall survive termination of this Guaranty and the
Agreement.
 
 Notwithstanding the place where the Agreement and Guaranty may be executed by
any of the parties, hereto, each Guarantor expressly, irrevocably and
unconditionally agrees that all terms and provisions hereof shall be construed
in accordance with and governed by the laws of the state of New York, without
giving effect to any applicable principles of conflicts of laws that would cause
the laws of another state to otherwise govern the Agreement or the
Guaranty.  The parties hereby irrevocably and unconditionally consent to submit
to the sole and exclusive jurisdiction of the New York courts in New York, New
York, or if such courts lack jurisdiction by virtue of federal law, the federal
courts in the Southern District of New York (collectively, the “New York
Courts”), for any litigation arising out of or relating to this Agreement (and
agree not to commence any litigation relating thereto except in such courts),
waive any objection to venue of any such litigation in the New York Courts and
agree not to plead or claim in any New York Court that such litigation brought
therein has been brought in an inconvenient forum. The undersigned parties
hereby further waive the right to a trial by jury.
 
Guarantor(s):
 
              Payment Data Systems, Inc
       (Printed Full Legal Name of Guarantor)
 
By: /s/ Louis A. Hoch
 
Print Name/Title: Louis A. Hoch President and COO
 
Date: 12/19/2014
 
 
 
     



30


--------------------------------------------------------------------------------

 